--------------------------------------------------------------------------------

 

Exhibit 10.1

EXECUTION COPY

FIVE-YEAR CREDIT AGREEMENT

dated as of

May 11, 2007,

among

AGILENT TECHNOLOGIES, INC.,

The Lenders Party Hereto

and

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

--------------------------------------------------------------------------------

CITIGROUP GLOBAL MARKETS INC.,
as Syndication Agent

J.P. MORGAN SECURITIES INC. and
CITIGROUP GLOBAL MARKETS INC.,
as Joint Lead Arrangers and Joint Bookrunners

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

Page

ARTICLE I

 

 

 

 

 

Definitions

 

 

 

 

 

SECTION 1.01.

 

Defined Terms

 

1

SECTION 1.02.

 

Classification of Loans and Borrowings

 

18

SECTION 1.03.

 

Terms Generally

 

19

SECTION 1.04.

 

Accounting Terms; GAAP

 

19

 

 

 

 

 

ARTICLE II

 

 

 

 

 

The Credits

 

 

 

 

 

SECTION 2.01.

 

Commitments

 

19

SECTION 2.02.

 

Loans and Borrowings

 

20

SECTION 2.03.

 

Requests for Revolving Borrowings

 

20

SECTION 2.04.

 

Swingline Loans

 

21

SECTION 2.05.

 

Letters of Credit

 

22

SECTION 2.06.

 

Funding of Borrowings

 

28

SECTION 2.07.

 

Interest Elections

 

28

SECTION 2.08.

 

Termination, Reduction and Increase of Commitments

 

30

SECTION 2.09.

 

Extension of Maturity Date

 

31

SECTION 2.10.

 

Repayment of Loans; Evidence of Debt

 

32

SECTION 2.11.

 

Prepayment of Loans

 

33

SECTION 2.12.

 

Fees

 

33

SECTION 2.13.

 

Interest

 

35

SECTION 2.14.

 

Alternate Rate of Interest

 

35

SECTION 2.15.

 

Increased Costs

 

36

SECTION 2.16.

 

Break Funding Payments

 

37

SECTION 2.17.

 

Taxes

 

38

SECTION 2.18.

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

 

39

SECTION 2.19.

 

Mitigation Obligations; Replacement of Lenders

 

41

SECTION 2.20.

 

Designation of Borrowing Subsidiaries

 

42

 

 

 

 

 

ARTICLE III

 

 

 

 

 

Representations and Warranties

 

 

 

 

 

SECTION 3.01.

 

Organization; Powers

 

42

 

i


--------------------------------------------------------------------------------


 

SECTION 3.02.

 

Authorization; Enforceability

 

42

SECTION 3.03.

 

Governmental Approvals; No Conflicts

 

43

SECTION 3.04.

 

Financial Condition; No Material Adverse Change

 

43

SECTION 3.05.

 

Litigation and Environmental Matters

 

43

SECTION 3.06.

 

Compliance with Laws and Agreements

 

44

SECTION 3.07.

 

Investment Company Status

 

44

SECTION 3.08.

 

Properties

 

44

SECTION 3.09.

 

Federal Reserve Regulations

 

44

SECTION 3.10.

 

Taxes

 

44

SECTION 3.11.

 

ERISA

 

45

SECTION 3.12.

 

Disclosure

 

45

 

 

 

 

 

ARTICLE IV

 

 

 

 

 

Conditions

 

 

 

 

 

SECTION 4.01.

 

Effective Date

 

45

SECTION 4.02.

 

Each Credit Event

 

46

SECTION 4.03.

 

Initial Credit Event for each Borrowing Subsidiary

 

46

 

 

 

 

 

ARTICLE V

 

 

 

 

 

Affirmative Covenants

 

 

 

 

 

SECTION 5.01.

 

Financial Statements and Other Information

 

47

SECTION 5.02.

 

Notices of Material Events

 

49

SECTION 5.03.

 

Existence

 

49

SECTION 5.04.

 

Businesses and Properties

 

49

SECTION 5.05.

 

Payment of Taxes

 

49

SECTION 5.06.

 

Insurance

 

50

SECTION 5.07.

 

Books and Records; Inspection Rights

 

50

SECTION 5.08.

 

Compliance with Laws

 

50

SECTION 5.09.

 

Use of Proceeds

 

50

SECTION 5.10.

 

World Trade Restricted Cash

 

50

 

 

 

 

 

ARTICLE VI

 

 

 

 

 

Negative Covenants

 

 

 

 

 

SECTION 6.01.

 

Subsidiary Indebtedness

 

51

SECTION 6.02.

 

Liens

 

52

SECTION 6.03.

 

Sale and Leaseback Transactions

 

53

SECTION 6.04.

 

Fundamental Changes

 

54

 

ii


--------------------------------------------------------------------------------


 

SECTION 6.05.

 

Transactions with Affiliates

 

54

SECTION 6.06.

 

Restrictive Agreements

 

55

SECTION 6.07.

 

Interest Coverage Ratio

 

56

SECTION 6.08.

 

Adjusted Leverage Ratio

 

56

 

 

 

 

 

ARTICLE VII

 

 

 

 

 

Events of Default

 

 

 

 

 

 

 

 

 

 

ARTICLE VIII

 

 

 

 

 

The Administrative Agent

 

 

 

 

 

 

 

 

 

 

ARTICLE IX

 

 

 

 

 

Guarantee

 

 

 

 

 

 

 

 

 

 

ARTICLE X

 

 

 

 

 

Miscellaneous

 

 

 

 

 

SECTION 10.01.

 

Notices

 

62

SECTION 10.02.

 

Waivers; Amendments

 

63

SECTION 10.03.

 

Expenses; Indemnity; Damage Waiver

 

64

SECTION 10.04.

 

Successors and Assigns

 

65

SECTION 10.05.

 

Survival

 

68

SECTION 10.06.

 

Counterparts; Integration; Effectiveness

 

68

SECTION 10.07.

 

Severability

 

68

SECTION 10.08.

 

Right of Setoff

 

69

SECTION 10.09.

 

Governing Law; Jurisdiction; Consent to Service of Process

 

69

SECTION 10.10.

 

WAIVER OF JURY TRIAL

 

70

SECTION 10.11.

 

Headings

 

70

SECTION 10.12.

 

Confidentiality

 

70

SECTION 10.13.

 

Interest Rate Limitation

 

71

SECTION 10.14.

 

Conversion of Currencies

 

71

SECTION 10.15.

 

USA Patriot Act

 

72

SECTION 10.16.

 

No Fiduciary Relationship

 

72

 

iii


--------------------------------------------------------------------------------


 

Schedules:

 

 

Schedule 2.01

 

— Commitments

Schedule 6.01

 

— Existing Subsidiary Indebtedness

Schedule 6.02

 

— Existing Liens

Schedule 6.03

 

— Existing Sale and Leaseback Transactions

Schedule 6.06

 

— Existing Restrictive Agreements

 

Exhibits:

 

 

Exhibit A

 

— Form of Assignment and Assumption

Exhibit B

 

— Form of Opinion of Counsel for the Company

Exhibit C

 

— Form of Borrowing Subsidiary Agreement

Exhibit D

 

— Form of Borrowing Subsidiary Termination

Exhibit E

 

— Form of Accession Agreement

Exhibit F

 

— Form of Maturity Date Extension Request

 

iv


--------------------------------------------------------------------------------


FIVE-YEAR CREDIT AGREEMENT dated as of May 11, 2007 (the “Agreement”), among
AGILENT TECHNOLOGIES, INC. (the “Company”), a Delaware corporation, the LENDERS
party hereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

The parties hereto hereby agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Accession Agreement” means an Accession Agreement substantially in the form of
Exhibit E among an Increasing Lender, the Company and the Administrative Agent.

“Adjusted Consolidated Total Indebtedness” means, at any time, (a) all
Indebtedness of the Company and the Subsidiaries at such time other than World
Trade Indebtedness, plus (b) Adjusted World Trade Indebtedness at such time,
minus (c) all Indebtedness at such time consisting of obligations of the Company
and the Subsidiaries as account parties in respect of letters of credit and
letters of guaranty that do not support Indebtedness, all determined on a
consolidated basis in accordance with GAAP.  In the event that the Company or
any Subsidiary shall have completed since any date as of which Adjusted
Consolidated Total Indebtedness is to be determined an acquisition or
disposition of any Person, division or business unit in which the aggregate
consideration paid or received shall have exceeded $300,000,000, Adjusted
Consolidated Total Indebtedness shall be determined for such period on a pro
forma basis as if such acquisition or disposition, and any related incurrence or
repayment of Indebtedness, had occurred on such date.

“Adjusted LIBO Rate” means, with respect to any LIBOR Borrowing for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the product of (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Adjusted World Trade Indebtedness” means, at any time, an amount (but not less
than zero) equal to (a) the aggregate amount of all World Trade Indebtedness at
such time minus (b) the Adjusted World Trade Restricted Cash at such time.


--------------------------------------------------------------------------------


“Adjusted World Trade Restricted Cash” means, at any time, (a) the aggregate
amount of all World Trade Restricted Cash at such time minus (b) an amount equal
to the aggregate Taxes that would become payable by the Company and the
Subsidiaries in the event such World Trade Restricted Cash were remitted through
a dividend or series of dividends to the Company, assuming an effective combined
income tax rate of 25%.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%. Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment.  If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

“Applicable Rate” means, for any day, with respect to any LIBOR Revolving Loan
or the facility fees payable hereunder, the applicable rate per annum set forth
below under the caption “LIBOR Margin” or “Facility Fee”, as the case may be,
based upon the ratings by S&P and Moody’s, respectively, applicable on such date
to the Index Debt and the Utilization Percentage on such date:

 

 

 

 

 

 

LIBOR Margin

 

 

 

Ratings
(S&P/Moody’s)

 

Facility Fee
(% per annum)

 

Utilization
Percentage
<50%
(% per annum)

 

Utilization
Percentage
≥50%
(% per annum)

 

Category 1

 

BBB+/Baa1 or above

 

0.080

%

0.270

%

0.370

%

Category 2

 

BBB/Baa2

 

0.100

%

0.350

%

0.450

%

Category 3

 

BBB-/Baa3

 

0.125

%

0.425

%

0.525

%

Category 4

 

BB+/Ba1

 

0.150

%

0.500

%

0.600

%

Category 5

 

BB/Ba2 or below

 

0.200

%

0.650

%

0.750

%

 

2


--------------------------------------------------------------------------------


For purposes of the foregoing, (a) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a rating in Category 5; (b) if the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall fall within different Categories, the Applicable Rate shall be based
on the higher of the two ratings unless one of the two ratings is two or more
Categories lower than the other, in which case the Applicable Rate shall be
determined by reference to the Category next below that of the higher of the two
ratings; and (c) if the ratings established or deemed to have been established
by Moody’s and S&P for the Index Debt shall be changed (other than as a result
of a change in the rating system of Moody’s or S&P), such change shall be
effective as of the date on which it is first publicly announced by the
applicable rating agency.  Each change in the Applicable Rate shall apply during
the period commencing on the effective date of such change and ending on the
date immediately preceding the effective date of the next such change. If the
rating system of Moody’s or S&P shall change, or if either such rating agency
shall cease to be in the business of rating corporate debt obligations, the
Company and the Lenders shall negotiate in good faith to amend this definition
to reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the
Applicable Rate shall be determined by reference to the rating most recently in
effect prior to such change or cessation.

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Attributable Debt” means, with respect to any Sale-Leaseback Transaction, the
present value (discounted at the rate set forth or implicit in the terms of the
lease included in such Sale-Leaseback Transaction) of the total obligations of
the lessee for rental payments (other than amounts required to be paid on
account of taxes, maintenance, repairs, insurance, assessments, utilities,
operating and labor costs and other items that do not constitute payments for
property rights) during the remaining term of the lease included in such
Sale-Leaseback Transaction (including any period for which such lease has been
extended).  In the case of any lease that is terminable by the lessee upon
payment of a penalty, the Attributable Debt shall be the lesser of the
Attributable Debt determined assuming termination on the first date such lease
may be terminated (in which case the Attributable Debt shall also include the
amount of the penalty, but no rent shall be considered as required to be paid
under such lease subsequent to the first date upon which it may be so
terminated) or the Attributable Debt determined assuming no such termination.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

3


--------------------------------------------------------------------------------


“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means the Company or any Borrowing Subsidiary.

“Borrowing” means (a) Revolving Loans of the same Type and to the same Borrower,
made, converted or continued on the same date and, in the case of LIBOR Loans,
as to which a single Interest Period is in effect, or (b) a Swingline Loan.

“Borrowing Request” means a request by a Borrower for a Revolving Borrowing in
accordance with Section 2.03.

“Borrowing Subsidiary” means any Subsidiary that has been designated as a
Borrowing Subsidiary pursuant to Section 2.20 and that has not ceased to be a
Borrowing Subsidiary as provided in such Section.

“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit C.

“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit D.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that when used in connection with a LIBOR Loan, the
term “Business Day” shall also exclude any day on which banks in London are not
open for general business.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property (or a combination thereof), which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of shares representing more than
35% of the aggregate ordinary voting power represented by the issued and
outstanding capital stock of the Company; or (b) occupation of a majority of the
seats (other than vacant seats) on the board of directors of the Company by
Persons who were neither (i) nominated by the board of directors of the Company
nor (ii) appointed by directors so nominated.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of

4


--------------------------------------------------------------------------------


Section 2.15(b), by any lending office of such Lender or such Issuing Bank or by
such Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be reduced or increased from time to time pursuant to Sections
2.08 or pursuant to assignments by or to such Lender pursuant to Section 10.04. 
The initial amount of each Lender’s Commitment is set forth on Schedule 2.01, or
in the Assignment and Assumption pursuant to which such Lender shall have
assumed its Commitment, as applicable. The initial aggregate amount of the
Lenders’ Commitments is $300,000,000.

“Company” has the meaning assigned to such term in the heading of this
Agreement.

“Consenting Lender” has the meaning assigned to such term in Section 2.09.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) Consolidated Interest Expense for
such period, (ii) consolidated income tax expense for such period, (iii) all
amounts attributable to depreciation and amortization for such period, (iv)
non-cash charges for such period (including, without limitation, non-cash
charges for impairment of goodwill and non-cash charges associated with employee
compensation for such period), and (v) non-recurring cash charges or expenses in
connection with dispositions, in an aggregate amount for any period of four
fiscal quarters not to exceed $25,000,000, minus (b) without duplication and to
the extent included in determining such Consolidated Net Income, the sum of (i)
all extraordinary gains for such period, (ii) equity in net income of
unconsolidated affiliates and other minority interest net income for such period
(except to the extent actually distributed or paid to the Company or a
Subsidiary, (iii) interest income for such period and (iv) all cash payments in
such period in respect of items that were reflected in any prior period as
non-cash charges of the sort referred to in subclauses (iv) and (v) of the
preceding clause (a), all determined on a consolidated basis in accordance with
GAAP. In the event that the Company or any Subsidiary shall have completed since
the beginning of the relevant period an acquisition or disposition of any
Person, division or business unit in which the aggregate consideration paid or
received shall have exceeded

5


--------------------------------------------------------------------------------


$300,000,000, Consolidated EBITDA shall be determined for such period on a pro
forma basis as if such acquisition or disposition, and any related incurrence or
repayment of Indebtedness, had occurred at the beginning of such period.

“Consolidated Interest Expense” means, for any period, total interest expense
(including that properly attributable to Capital Leases in accordance with GAAP
and amortization of debt discount and debt issuance costs) of the Company and
the Subsidiaries on a consolidated basis, including all capitalized interest,
all commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers’ acceptance financings and net costs under
interest rate protection agreements (including amortization of discount), all as
determined on a consolidated basis in accordance with GAAP, but excluding that
portion of interest expense with respect to the World Trade Indebtedness that
does not exceed the interest income attributable to World Trade Restricted
Cash.  In the event that the Company or any Subsidiary shall have completed
since the beginning of the relevant period an acquisition or disposition of any
Person, division or business unit in which the aggregate consideration paid or
received shall have exceeded $300,000,000, Consolidated Interest Expense shall
be determined for such period on a pro forma basis as if such acquisition or
disposition, and any related incurrence or repayment of Indebtedness, had
occurred at the beginning of such period.

“Consolidated Net Income” means, for any period, the net income or loss of the
Company and the Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP; provided that, to the extent included therein, there
shall be excluded the net income or loss attributable to any discontinued
operations of the Company and the Subsidiaries.

“Consolidated Stockholders’ Equity” means, at any time, the stockholders’ equity
of the Company at the end of the then most recent period of four fiscal quarters
for which consolidated financial statements of the Company have been delivered
pursuant to Section 5.01(a) or 5.01 (b) or, prior to the delivery of any such
financial statements, at January 31, 2007, determined on a consolidated basis in
accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Party” means the Company, in its capacity as a Borrower and as a
guarantor of the Obligations of the other Borrowers pursuant to Article IX, and
each Borrowing Subsidiary.

“Declining Lender” has the meaning assigned to such term in Section 2.09.

“Default” means any event or condition that constitutes, or upon notice or lapse
of time or both would become, an Event of Default.

6


--------------------------------------------------------------------------------


“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 10.02).

“Environmental Laws” means all material laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management, release or threatened release of any Hazardous
Material or to health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any final regulations promulgated and the rulings issued
thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA and, on and after the
effectiveness of Title I of the Pension Act, any failure by any Plan to satisfy
the minimum funding standards (within the meaning of Section 412 of the Code or
Section 302 of ERISA) applicable to such Plan), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan or the failure to make any required contribution to a Multiemployer Plan;
(d) the incurrence by the Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (e) the receipt by the Company or any ERISA Affiliate from
the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (f)
the incurrence by the Company or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; (g) the receipt by the Company or any ERISA Affiliate of any
notice, or the receipt by any Multiemployer Plan from the Company or any ERISA
Affiliate of any notice, concerning the imposition of Withdrawal

7


--------------------------------------------------------------------------------


Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA (or,
after the effectiveness of Title II of the Pension Act, that it is in endangered
or critical status, within the meaning of Section 305 of ERISA); or (h) on and
after the effectiveness of Title I of the Pension Act, a determination that any
Plan is or is expected to be, in “at-risk” status (as defined in Section
303(i)(4)(A) of ERISA or Section 430(i)(4)(A) of the Code).

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any Obligation hereunder, (a) income or franchise taxes imposed on
(or measured by) its net income by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profit taxes imposed by the
United States of America or any similar tax imposed by any other jurisdiction in
which such recipient is located and (c) in the case of a Foreign Lender, any
withholding tax that is imposed by the United States of America (or any
political subdivision thereof) on payments by the Company or a Borrowing
Subsidiary organized in the United States of America from an office within such
jurisdiction to the extent such tax is in effect and applicable to such payments
on the date hereof or at the time such Foreign Lender becomes a party to this
Agreement (or designates a new lending office) or is attributable to such
Foreign Lender’s failure to comply with Section 2.17(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts with respect to such withholding tax pursuant to Section 2.17(a).

“Existing Maturity Date” has the meaning assigned to such term in Section 2.09.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means, with respect to any Borrower, the chief executive
officer, the chief financial officer, the principal accounting officer, the
treasurer, any assistant treasurer or the controller of such Borrower.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America, a State thereof or the
District of Columbia.

8


--------------------------------------------------------------------------------


“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other similar governmental entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Termination Value” means, in respect of any one or more Hedging
Agreements, after taking into account the effect of any legally enforceable
netting agreements relating to such Hedging Agreements, (a) for any date on or
after the date such Hedging Agreements have been closed out and termination
values determined in accordance therewith (but not yet paid), such termination
values, and (b) for any date prior to the date referenced in clause (a), the
mark-to-market values for such Hedging Agreements, determined based on one or
more mid-market or other readily available quotations provided by any recognized
dealer in Hedging Agreements of such type (which may include a Lender or any
Affiliate of a Lender).

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

“Increasing Lender” has the meaning assigned to such term in Section 2.08(d).

9


--------------------------------------------------------------------------------


“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding (i) accounts
payable incurred in the ordinary course of business and (ii) earn-outs,
hold-backs, and similar deferred payment of consideration in acquisitions (but
only to the extent that no payment is then owed thereunder)), (e) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (f) all Guarantees by such Person of
Indebtedness of others, (g) all Capital Lease Obligations of such Person, (h)
all Securitization Transactions of such Person, (i) all obligations, contingent
or otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty, (j) all obligations, contingent or otherwise, of such
Person in respect of bankers’ acceptances and (k) all Repurchase Obligations.
The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Company that is not guaranteed by any other Person or subject to any
other credit enhancement.

“Information Memorandum” means the Confidential Information Memorandum dated
April 2007 relating to the Company and the Transactions.

“Interest Election Request” means a request by a Borrower to convert or continue
a Revolving Borrowing in accordance with Section 2.07.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December, (b)
with respect to any LIBOR Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a LIBOR
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period and (c) with
respect to any Swingline Loan, the day that such Swingline Loan is required to
be repaid.

“Interest Period” means, with respect to any LIBOR Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, if agreed to by each Lender, one or two weeks or nine or twelve months)
thereafter, as the applicable

10


--------------------------------------------------------------------------------


Borrower may elect; provided that (a) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (b) any Interest Period pertaining to a LIBOR
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period.  For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Issuing Bank” means JPMorgan Chase Bank, N.A., Citibank N.A. and each other
Lender that shall have become an Issuing Bank hereunder as provided in Section
2.05(j) (other than any Person that shall have ceased to be an Issuing Bank as
provided in Section 2.05(k)), each in its capacity as an issuer of Letters of
Credit hereunder. Each Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of such Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

“LC Disbursement” means a payment made by any Issuing Bank in respect of a
Letter of Credit.

“LC Exposure” means, at any time, (a) the aggregate undrawn amount of all
outstanding Letters of Credit at such time plus (b) the aggregate amount of all
LC Disbursements that have not yet been reimbursed by or on behalf of the
applicable Borrowers at such time.  The LC Exposure of any Lender at any time
shall be its Applicable Percentage of the aggregate LC Exposure at such time.

“Lender Affiliate” means, (a) with respect to any Lender, (i) an Affiliate of
such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender and (b) with respect to any Lender that is a fund which invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or an
Accession Agreement, other than any such Person that ceases to be a party hereto
pursuant to an Assignment and Assumption.  Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.

“Letter of Credit” means any letter of credit issued and outstanding under this
Agreement.

11


--------------------------------------------------------------------------------


“LIBO Rate” means, with respect to any LIBOR Borrowing for any Interest Period,
the applicable Screen Rate at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
dollar deposits with a maturity comparable to such Interest Period.  In the
event that no Screen Rate is available at such time for any reason, then the
“LIBO Rate” with respect to such LIBOR Borrowing for such Interest Period shall
be the rate at which dollar deposits of $5,000,000 and for a maturity comparable
to such Interest Period are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

“LIBOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Lien” means (a) any mortgage, deed of trust, lien, pledge, hypothecation,
encumbrance, charge or security interest, (b) the interest of a vendor or a
lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing), (c) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities and (d)
any assignment or sale of any income or revenues (including accounts receivable)
or rights in respect thereof.

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

“Material Adverse Effect” means an event or condition that has resulted or would
be materially likely to result in (a) a materially adverse change in the
business, assets, operations or financial condition of the Company and the
Subsidiaries, taken as a whole, (b) material impairment of the ability of the
Company to perform its obligations hereunder or (c) material impairment of the
rights of or benefits available to the Lenders or the Administrative Agent
hereunder.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Hedging Agreements, of any one
or more of the Company and the Subsidiaries in an aggregate principal amount
exceeding $100,000,000.  For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Company or any Subsidiary in
respect of any Hedging Agreements at any time shall be the Hedge Termination
Value thereof at such time.

“Material Subsidiary” means any Subsidiary (a) that is a Subsidiary Borrower,
(b) the consolidated assets of which equal 5% or more of the consolidated assets
of the Company and the Subsidiaries as of the last day of the most recent fiscal
quarter of the Company or (b) the consolidated revenues of which equal 5% or
more of the consolidated revenues of the Company and the Subsidiaries for the
most recent period of four consecutive fiscal quarters; provided that if at the
end of the most recent fiscal

12


--------------------------------------------------------------------------------


quarter or for the most recent period of four consecutive fiscal quarters the
consolidated assets or consolidated revenues of all Subsidiaries that under
clauses (b) and (c) above would not constitute Material Subsidiaries shall have
exceeded 15% of the consolidated assets or 15% of the consolidated revenues of
the Company  and the Subsidiaries, then one or more of such excluded
Subsidiaries shall for all purposes of this Agreement be deemed to be Material
Subsidiaries in descending order based on the amounts of their consolidated
assets until such excess shall have been eliminated.

“Maturity Date” means May 11, 2012, as such date may be extended pursuant to
Section 2.09.

“Maturity Date Extension Request” means a request by the Company, substantially
in the form of Exhibit F hereto or such other form as shall be approved by the
Administrative Agent, for the extension of the Maturity Date pursuant to Section
2.09.

“Moody’s” means Moody’s Investors Service, Inc., or any successor by merger or
consolidation to its business.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which the Company or any ERISA Affiliate (other than any Person
considered an ERISA Affiliate only pursuant to subsection (m) or (o) of Code
Section 414) is making or accruing an obligation to make contributions, or has
within any of the preceding six plan years made or accrued an obligation to make
contributions.

“Obligations” means, with respect to any Borrower, the due and punctual payment
of (i) the principal of and premium, if any, and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans made to such Borrower, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by such Borrower under this
Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of LC Disbursements, interest thereon and
obligations to provide cash collateral and (iii) all other monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
such Borrower under this Agreement.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

13


--------------------------------------------------------------------------------


“Pension Act” shall mean the Pension Protection Act of 2006, as amended.

“Permitted Liens” means:

(a) Liens imposed by law for Taxes that are not yet due and payable or are being
contested in compliance with Section 5.05;

(b) statutory Liens of landlords, carriers, warehousemen, mechanics, materialmen
and suppliers, and similar Liens imposed by Law, in each case incurred in the
ordinary course of business for sums not yet delinquent by more than 30 days or
being contested in good faith;

(c) Liens incurred and pledges and deposits made in the ordinary course of
business in connection with workers’ compensation, disability or unemployment
insurance, old-age pensions, retiree health benefits and other similar plans or
programs and other social security laws or regulations;

(d) deposits to secure the performance of (or to secure letters of credit or
letters of guarantee that secure the performance of) bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

(e) leases, licenses, subleases or sublicenses granted to others (other than as
security for Indebtedness) not interfering in any material respect with the
ordinary conduct of the business of the Company and the Subsidiaries, taken as a
whole;

(f) (i) easements, covenants, conditions, restrictions, zoning restrictions,
building codes, land use laws, leases, subleases, licenses, rights of way, minor
irregularities in, or lack of, title and similar encumbrances affecting real
property, (ii) with respect to any lessee’s or licensee’s interest in real or
personal property, mortgages, liens, rights and obligations and other
encumbrances arising by, through or under any owner, lessor or licensor thereof
and (iii) leases, licenses, rights and obligations in connection with patents,
copyrights, trademarks, tradenames and other intellectual property, in each case
that do not secure the payment of Indebtedness to the extent, in the case of
each of clauses (i), (ii) and (iii), that the Liens referred to therein do not,
in the aggregate, materially detract from the value of the affected property as
used by the Company or any Subsidiary in the ordinary course of business or
interfere in any material respect with the ordinary conduct of the business of
the Company and the Subsidiaries, taken as a whole;

(g) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII, and deposits securing appeal or other
surety bonds related to such judgments;

14


--------------------------------------------------------------------------------


(h) Liens in favor of any Governmental Authority (i) to secure partial progress,
advance or other payments pursuant to any contract or statute or (ii) to secure
any Indebtedness incurred for the purpose of financing all or part of the
purchase price or cost of constructing or improving the property subject to such
Liens;

(i) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(j) customary landlords’ Liens under leases to which such Person is a party;

(k) Liens arising under short-term repurchase agreements or reverse repurchase
agreements with respect to US Treasury securities or other cash equivalent
investments, short-term securities lending and securities borrowing agreements
and similar transactions employed in connection with the management of cash and
cash equivalents and short-term investments;

(l) normal and customary rights of setoff, banker’s Liens and similar rights in
respect of deposits of cash, or in respect of investment securities accounts, in
favor of banks or other depository institutions; and

(m) sales, assignments, transfers or dispositions of accounts receivable in the
ordinary course of business for purposes of collection (but not as part of any
Securitization Transaction or factoring arrangement).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City. Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Register” has the meaning set forth in Section 10.04(c).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

15


--------------------------------------------------------------------------------


“Repurchase Obligations” means, at any time, the sum of (a) the World Trade
Indebtedness at such time and (b) the aggregate amount of all other repurchase
obligations of the Company and the Subsidiaries at such time, in each case to
the extent such amounts would be shown as long-term debt on a consolidated
balance sheet of the Company as of such time prepared in accordance with GAAP
and in a manner consistent with the financial statements referred to in Section
3.05.

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the aggregate Revolving
Credit Exposures and unused Commitments at such time.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum at such time, without duplication, of (a) the principal amounts of such
Lender’s outstanding Revolving Loans, (b) the aggregate amount of such Lender’s
LC Exposure and (c) the aggregate amount of such Lender’s Swingline Exposure.

“Revolving Loan” means a Loan made pursuant to Section 2.01.

“Sale-Leaseback Transaction” means any arrangement whereby the Company or a
Subsidiary shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereinafter acquired, and thereafter rent
or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property sold or transferred;
provided that any such arrangement entered into within 180 days after the
acquisition or construction of the subject property shall not be deemed to be a
“Sale-Leaseback Transaction”.

“Screen Rate” means, in respect of the LIBO Rate for any Interest Period, the
British Bankers Association Interest Settlement Rate for such Interest Period as
set forth on the applicable page of the Telerate Service (and if such page is
replaced or such service ceases to be available, another page or service
displaying the appropriate rate designated by the Administrative Agent).

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to the functions of said Commission.

“Securitization Transaction” means any transfer by the Company or any Subsidiary
of accounts receivable or interests therein (a) to a trust, partnership,
corporation or other entity, which transfer is funded in whole or in part,
directly or indirectly, by the incurrence or issuance by the transferee or
successor transferee of indebtedness or other securities that are to receive
payments from, or that represent interests in, the cash flow derived from such
accounts receivable or interests therein, or (b) directly to one or more
investors or other purchasers.  The “amount” or “principal amount” of any
Securitization Transaction shall be deemed at any time to be the aggregate
principal or stated amount of the Indebtedness or other securities referred to
in such clause or, if there shall be no such principal or stated amount, the
uncollected amount of the Receivables transferred pursuant to such
Securitization Transaction net of any such Receivables that have been written
off as uncollectible.

16


--------------------------------------------------------------------------------


“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., or any successor by merger or consolidation to its business.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for LIBOR
funding (currently referred to as “LIBOR Liabilities” in Regulation D of the
Board).  Such reserve percentages shall include those imposed pursuant to such
Regulation D.  LIBOR Loans shall be deemed to constitute LIBOR funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Company.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be such Lender’s Applicable Percentage of the aggregate
Swingline Exposure.

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Transactions” means the execution, delivery and performance by the Company and
the other Borrowers of this Agreement, the borrowing of Loans, the use of
proceeds thereof and the issuance of Letters of Credit hereunder.

17


--------------------------------------------------------------------------------


“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

“US Borrowing Subsidiary” means any Borrowing Subsidiary that is a US
Subsidiary.

“US Dollars” or “$” means the lawful currency of the United States of America.

“US Subsidiary” means any Subsidiary that is organized under the laws of the
United States of America, any State thereof or the District of Columbia.

“Utilization Percentage” means the percentage produced by dividing (a) the
Revolving Credit Exposures by (b) the total Commitments, unless the Commitments
shall have been terminated, in which case the Utilization Percentage shall be
100%.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“World Trade Indebtedness” means, at any time, the amount of the repurchase
obligations at such time of Agilent Technologies World Trade, Inc., a wholly
owned Subsidiary, under the World Trade Master Repurchase Agreement that would
be shown as long-term debt on a consolidated balance sheet of the Company as of
such time prepared in accordance with GAAP and in a manner consistent with the
financial statements referred to in Section 3.05.

“World Trade Master Repurchase Agreement” means the Master Repurchase Agreement
dated as of January 27, 2006, among Agilent Technologies World Trade, Inc., a
wholly owned subsidiary of the Company, and Fenway Capital, LLC.

“World Trade Restricted Cash” means, at any time, the aggregate amount of all
cash and cash equivalents held at such time by Agilent Technologies (Cayco)
Limited, an exempted company incorporated with limited liability under the laws
of the Cayman Islands and a Subsidiary all the common equity of which is
indirectly owned by the Company, in a custody account established in its name
with The Bank of New York Trust Company (Cayman) Limited pursuant to that
certain Amended and Restated Global Custody Agreement (CP Investments), dated as
of January 27, 2006, between AT Cayco and a custodian.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “LIBOR Loan”) or by Class and Type (e.g., a “LIBOR

18


--------------------------------------------------------------------------------


Revolving Loan”).  Borrowings also may be classified and referred to by Class
(e.g., a “Revolving Borrowing”) or by Type (e.g., a “LIBOR Borrowing”) or by
Class and Type (e.g., a “LIBOR Revolving Borrowing”).

SECTION 1.03. Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Company that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.

ARTICLE II

The Credits

SECTION 2.01. Commitments.  Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans to the Company and the
Borrowing Subsidiaries from time to time during the Availability Period in an
aggregate principal amount at any time outstanding that will not result in (a)
such Lender’s Revolving Credit Exposure exceeding its Commitment or (b) the sum
of the total Revolving Credit Exposures exceeding the total Commitments.  Within
the foregoing

19


--------------------------------------------------------------------------------


limits and subject to the terms and conditions set forth herein, the Borrowers
may borrow, prepay and reborrow Revolving Loans.

SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments.  The failure of any Lender to make
any Revolving Loan required to be made by it shall not relieve any other Lender
of its obligations hereunder; provided that the Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Revolving Loans as required.

(b) Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or LIBOR Loans, as the applicable Borrower may request in
accordance herewith.  Each Swingline Loan shall be an ABR Loan.  Each Lender at
its option may make any Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the applicable Borrower to repay such
Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any LIBOR Revolving
Borrowing, and at the time each ABR Revolving Borrowing is made, such Borrowing
shall be in an aggregate amount that is an integral multiple of $1,000,000 and
not less than $5,000,000; provided that an ABR Revolving Borrowing may be in an
aggregate amount that is equal to the entire unused balance of the Commitments
or that is required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.05(e).  Each Swingline Loan shall be in an integral
multiple of $1,000,000.  Borrowings of more than one Type may be outstanding at
the same time; provided that there shall not at any time be more than a total of
10 LIBOR Revolving Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrowers shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the applicable Borrower shall notify the Administrative Agent by
telephone, confirmed promptly by hand delivery or fax to the Administrative
Agent of a written Borrowing Request in a form approved by the Administrative
Agent and signed by a Financial Officer of such Borrower, (a) in the case of a
LIBOR Revolving Borrowing, not later than 12:00 noon, New York City time, three
Business Days before the date of the proposed Borrowing and (b) in the case of
an ABR Revolving Borrowing, not later than 2:00 p.m., New York City time, one
Business Day before the date of the proposed Borrowing. Each such telephonic and
written Borrowing Request shall be irrevocable and shall specify the following
information in compliance with Section 2.02:

(a) the Borrower requesting such Borrowing;

20


--------------------------------------------------------------------------------


(b) the principal amount of such Borrowing;

(c) the date of such Borrowing, which shall be a Business Day;

(d) the Type of such Borrowing;

(e) in the case of a LIBOR Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(f) the location and number of the account to which funds are to be disbursed,
which shall comply with the requirements of Section 2.06; and

(g) in the case of a Borrowing by a Borrowing Subsidiary that is not a US
Borrowing Subsidiary, the jurisdiction from which payments of the principal and
interest on such Borrowing will be made.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Revolving Borrowing.  If no
Interest Period is specified with respect to any requested LIBOR Revolving
Borrowing, then the applicable Borrower shall be deemed to have selected an
Interest Period of one month’s duration. Promptly following receipt of a
Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans to the Company and
the Borrowing Subsidiaries from time to time during the Availability Period in
an aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swingline Loans exceeding
$30,000,000 or (ii) the sum of the total Revolving Credit Exposures exceeding
the total Commitments; provided that the Swingline Lender shall not be required
to make a Swingline Loan to refinance an outstanding Swingline Loan. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrowers may borrow, prepay and reborrow Swingline Loans.

(b) To request a Swingline Loan, the applicable Borrower shall notify the
Administrative Agent by telephone, confirmed promptly by hand delivery or fax,
not later than 1:00 p.m., New York City time, on the day of a proposed Swingline
Loan.  Each such notice shall be irrevocable and shall specify the requested
date of such Swingline Loan (which shall be a Business Day) and the principal
amount of  such Swingline Loan. The Administrative Agent will promptly advise
the Swingline Lender of any such notice received by it. The Swingline Lender
shall make each Swingline Loan available to applicable Borrower by means of a
credit to the general deposit account of such Borrower with the Swingline Lender
(or, in the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(e), by remittance to the applicable
Issuing Bank) by 3:00 p.m., New York City time, on the requested date of such
Swingline Loan.

21


--------------------------------------------------------------------------------


(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding. Such notice shall specify the aggregate amount
of Swingline Loans in which the Lenders will participate.  Promptly following
receipt of such notice, the Administrative Agent will give notice thereof to
each Lender, specifying in such notice such Lender’s Applicable Percentage of
such Swingline Loan or Loans.  Each Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s Applicable
Percentage of such Swingline Loan or Loans.  Each Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this paragraph in
Swingline Loans is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. 
Each Lender shall comply with its obligations under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.06 with respect to Revolving Loans made by such Lender (and Section
2.06 shall apply, mutatis mutandis, to the payment obligations of the Lenders),
and the Administrative Agent shall promptly pay to the Swingline Lender the
amounts so received by it from the Lenders.  The Administrative Agent shall
notify the relevant Borrower of any participations in any Swingline Loan
acquired pursuant to this paragraph, and thereafter payments in respect of such
Swingline Loan shall be made to the Administrative Agent and not to the
Swingline Lender.  Any amounts received by the Swingline Lender from the
relevant Borrower (or other party on behalf of such Borrower) in respect of a
Swingline Loan after receipt by the Swingline Lender of the proceeds of a sale
of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Lenders that shall have made their
payments pursuant to this paragraph and to the Swingline Lender, as their
interests may appear; provided that any such payment so remitted shall be repaid
to the Swingline Lender or to the Administrative Agent, as applicable, if and to
the extent such payment is required to be refunded to any Borrower for any
reason. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve any Borrower of any default in the payment thereof.

SECTION 2.05. Letters of Credit. (a) General.  Subject to the terms and
conditions set forth herein, any Borrower may request any Issuing Bank to issue
Letters of Credit (or to amend, renew or extend outstanding Letters of Credit)
for its own account or, so long as the Company is a joint and several
co-applicant with respect thereto, for the account of any Subsidiary, in a form
reasonably acceptable to the Administrative Agent and the applicable Issuing
Bank, at any time and from time to time during the Availability Period. In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of letter of credit application or
other agreement submitted by any Borrower to, or entered into by any Borrower
with, an Issuing Bank relating to any Letter of Credit, the terms and conditions
of this Agreement shall control.  The Company unconditionally and irrevocably
agrees that, in connection with any Letter of Credit issued for the account of
any Subsidiary as provided

22


--------------------------------------------------------------------------------


in the first sentence of this paragraph, the Company will be fully responsible
for the reimbursement of LC Disbursements, the payment of interest thereon and
the payment of fees due under Section 2.12(b) to the same extent as if it were
the sole account party in respect of such Letter of Credit (the Company hereby
irrevocably waiving any defenses that might otherwise be available to it as a
guarantor of the obligations of any Subsidiary that shall be an account party in
respect of any such Letter of Credit).

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the requesting Borrower shall
deliver (or transmit by electronic communication, if arrangements for doing so
have been approved by the applicable Issuing Bank) to the applicable Issuing
Bank and the Administrative Agent, reasonably in advance of the requested date
of issuance, amendment, renewal or extension, a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the name and address of the beneficiary thereof
and such other information as shall be reasonably necessary to enable the
applicable Issuing Bank to prepare, amend, renew or extend such Letter of
Credit.  If requested by the applicable Issuing Bank, the applicable Borrower
also shall submit a letter of credit application on such Issuing Bank’s standard
form in connection with any request for a Letter of Credit.  A Letter of Credit
shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the applicable Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension (i) the LC Exposure shall not exceed
$50,000,000, (ii) the total Revolving Credit Exposures will not exceed the total
Commitments and (iii) in the event the Maturity Date shall have been extended as
provided in Section 2.09, the LC Exposures attributable to Letters of Credit
expiring after any Existing Maturity Date shall not exceed the total Commitments
that have been extended to a date after the expiration date of the last of such
Letters of Credit.

(c) Expiration Date.  Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date. A Letter of Credit may provide
for automatic renewals for additional periods of up to one year subject to a
right on the part of the applicable Issuing Bank to prevent any such renewal
from occurring by giving notice to the beneficiary during a specified period in
advance of any such renewal, and the failure of such Issuing Bank to give such
notice by the end of such period shall for all purposes hereof be deemed an
extension of such Letter of Credit; provided that in no event shall any Letter
of Credit, as extended from time to time, expire after the date that is five
Business Days prior to the Maturity Date.

(d) Participations.  By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the

 

23


--------------------------------------------------------------------------------


part of the applicable Issuing Bank or the Lenders, the applicable Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage from time to time of the aggregate amount available to be drawn under
such Letter of Credit.  In consideration and in furtherance of the foregoing,
each Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of such Issuing Bank, such Lender’s
Applicable Percentage of each LC Disbursement made by such Issuing Bank and not
reimbursed by the applicable Borrower on the date due as provided in paragraph
(e) of this Section, or of any reimbursement payment required to be refunded to
the applicable Borrower for any reason.  Each Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this paragraph in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement.  If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 3:00 p.m., New York City time, on the date that such
LC Disbursement is made, if such Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on such date, or, if such
notice has not been received by such Borrower prior to such time on such date,
then not later than 3:00 p.m., New York City time, on (i) the Business Day that
such Borrower receives such notice, if such notice is received prior to 10:00
a.m., New York City time, on the day of receipt, or (ii) the Business Day
immediately following the day that such Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that
the applicable Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 or 2.04 that such payment be
financed with an ABR Revolving Borrowing or a Swingline Loan in an equivalent
amount and, to the extent so financed, such Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting ABR Revolving
Borrowing or Swingline Loan. If such Borrower fails to make such payment when
due, the applicable Issuing Bank shall notify the Administrative Agent of such
failure in accordance with Section 2.05(l), and the Administrative Agent shall
in turn notify each Lender of the applicable LC Disbursement, the amount of the
payment then due from such Borrower in respect thereof and such Lender’s
Applicable Percentage thereof.  Promptly following receipt of such notice, each
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from such Borrower, in the same manner as provided in Section
2.06 with respect to Revolving Loans made by such Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to such Issuing Bank the amounts so
received by it from the Lenders.  Promptly following receipt by the
Administrative Agent of any payment from a Borrower pursuant to this paragraph,
the Administrative Agent shall distribute such payment to such Issuing Bank or,
to the extent that Lenders have made payments pursuant to this paragraph to
reimburse such Issuing

24


--------------------------------------------------------------------------------


Bank, then to such Lenders and such Issuing Bank, as their interests may
appear.  Any payment made by a Lender pursuant to this paragraph to reimburse
such Issuing Bank for any LC Disbursement (other than the funding of ABR
Revolving Loans or a Swingline Loan as contemplated above) shall not constitute
a Loan and shall not relieve the applicable Borrower of its obligation to
reimburse such LC Disbursement.

(f) Obligations Absolute.  Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
strictly comply with the terms of such Letter of Credit or (iv) any other event
or circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the applicable Borrower’s
obligations hereunder.  None of the Administrative Agent, the Lenders, any
Issuing Bank or any of their Related Parties shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of such Issuing Bank; provided that nothing in this
Section shall be construed to excuse an Issuing Bank from liability to the
applicable Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by each
Borrower to the extent permitted by applicable law) suffered by such Borrower
that are caused by such Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof.  The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of an Issuing Bank (as
finally determined by a non-appealable judgment of a court of competent
jurisdiction), such Issuing Bank shall be deemed to have exercised care in each
such determination.  In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
that appear on their face to be in substantial compliance with the terms of a
Letter of Credit, an Issuing Bank may, in its sole discretion, either accept and
make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a

25


--------------------------------------------------------------------------------


demand for payment under a Letter of Credit.  Such Issuing Bank shall promptly
notify the Administrative Agent and the applicable Borrower by telephone
(confirmed by fax) of such demand for payment and whether such Issuing Bank has
made or will make an LC Disbursement thereunder; provided that any failure to
give or delay in giving such notice shall not relieve the applicable Borrower of
its obligation to reimburse such Issuing Bank and the Lenders with respect to
any such LC Disbursement.

(h) Interim Interest.  If an Issuing Bank shall make any LC Disbursement, then,
unless the applicable Borrower shall reimburse such LC Disbursement in full on
the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that such Borrower reimburses such LC Disbursement at
the rate per annum then applicable to ABR Revolving Loans; provided that, if
such Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(c) shall apply.  Interest
accrued pursuant to this paragraph shall be for the account of the applicable
Issuing Bank, except that interest accrued on and after the date of payment by
any Lender pursuant to paragraph (e) of this Section to reimburse such Issuing
Bank shall be for the account of such Lender to the extent of such payment.

(i) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposures representing more than 50% of
the aggregate amount of LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, each applicable Borrower shall deposit in respect of
each outstanding Letter of Credit issued for such Borrower’s account (or, in the
case of the Company, with respect to which it is a co-applicant), in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Lenders and the applicable Issuing Bank, an amount in cash
equal to the portion of the LC Exposure attributable to such Letter of Credit as
of such date plus any accrued and unpaid interest thereon; provided that the
obligation to cash collateralize shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Company or any Borrower described in clause (h) or (i) of Article VII.  Each
such deposit shall be held by the Administrative Agent as collateral for the
payment and performance of the obligations of the Borrowers under this
Agreement.  The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
Borrowers’ risk and expense, such deposits shall not bear interest.  Interest or
profits, if any, on such investments shall accumulate in such account.  Monies
in such account shall be applied by the Administrative Agent to reimburse the
applicable Issuing Banks for LC Disbursements for which they have not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrowers for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of Lenders with LC Exposures representing more than 50% of the aggregate
amount of LC Exposure), be applied to satisfy other

26


--------------------------------------------------------------------------------


obligations of the Borrowers under this Agreement.  If the Borrowers are
required to provide cash collateral hereunder as a result of the occurrence of
an Event of Default, such cash collateral (to the extent not applied as
aforesaid) shall be returned to the Borrowers within three Business Days after
all Events of Default have been cured or waived.

(j) Designation of Additional Issuing Banks.  From time to time, the Company may
by notice to the Administrative Agent and the Lenders designate as additional
Issuing Banks one or more Lenders that agree to serve in such capacity as
provided below. The acceptance by a Lender of any appointment as an Issuing Bank
hereunder shall be evidenced by an agreement, which shall be in a form
satisfactory to the Company and the Administrative Agent, executed by such
Lender, the Company and the Administrative Agent and, from and after the
effective date of such agreement, (i) such Lender shall have all the rights and
obligations of an Issuing Bank under this Agreement and (ii) references herein
to the term “Issuing Bank” shall be deemed to include such Lender in its
capacity as an Issuing Bank.

(k) Termination of an Issuing Bank.  The Company may terminate the appointment
of any Issuing Bank as an “Issuing Bank” hereunder by providing a written notice
thereof to such Issuing Bank and the Administrative Agent.  Any such termination
shall become effective upon the earlier of (i) such Issuing Bank acknowledging
receipt of such notice and (ii) the 10th Business Day following the date of the
delivery thereof.  At the time any such termination shall become effective, the
Company shall pay all unpaid fees accrued for the account of the terminated
Issuing Bank pursuant to Section 2.12(b).  From and after the effective date of
any such termination, the terminated Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement with respect to Letters of Credit issued by it prior to
such replacement, but shall not issue additional Letters of Credit.

(l) Issuing Bank Reports.  Unless otherwise agreed by the Administrative Agent,
each Issuing Bank shall report in writing to the Administrative Agent (i) on or
prior to each Business Day on which such Issuing Bank issues, amends, renews or
extends any Letter of Credit, the date of such issuance, amendment, renewal or
extension, and the face amounts of the Letters of Credit issued, amended,
renewed or extended by it and outstanding after giving effect to such issuance,
amendment, renewal or extension (and whether the amounts thereof shall have
changed), it being understood that such Issuing Bank shall not effect any
issuance, renewal, extension or amendment resulting in an increase in the
aggregate amount of the Letters of Credit issued by it without first obtaining
written confirmation from the Administrative Agent that such increase is then
permitted under this Agreement, (ii) on any Business Day on which such Issuing
Bank makes any LC Disbursement, the date and amount of such LC Disbursement,
(iii) on any Business Day on which the applicable Borrower fails to reimburse an
LC Disbursement required to be reimbursed to such Issuing Bank on such day, the
date of such failure and the amount of such LC Disbursement and (iv) on any
other Business Day, such other information as the Administrative Agent shall
reasonably request as to the Letters of Credit issued by such Issuing Bank.

27


--------------------------------------------------------------------------------


SECTION 2.06. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 1:30 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will make such Revolving Loans
available to the applicable Borrower by promptly crediting the amounts so
received, in like funds, to the account designated by such Borrower in the
applicable Borrowing Request; provided that ABR Revolving Loans made to finance
the reimbursement of an LC Disbursement as provided in Section 2.05(e) shall be
remitted by the Administrative Agent to the applicable Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Revolving Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such Revolving
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the applicable
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Revolving Borrowing available to the
Administrative Agent, then the applicable Lender and such Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to such Borrower to but excluding the date of payment
to the Administrative Agent, at (i) in the case of such Lender, the rate
reasonably determined by the Administrative Agent to be the cost to it of
funding such amount or (ii) in the case of such Borrower, the interest rate
applicable to the subject Revolving Loan pursuant to Section 2.13 (it being
understood that nothing in this paragraph shall require any Borrower to pay any
interest in duplication of the interest payable under such Section).

SECTION 2.07. Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a LIBOR Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the applicable Borrower may elect to convert such
Revolving Borrowing to a Revolving Borrowing of a different Type or to continue
such Revolving Borrowing and, in the case of a LIBOR Borrowing, may elect
Interest Periods therefor, all as provided in this Section and on terms
consistent with the other provisions of this Agreement.  A Borrower may elect
different options with respect to different portions of an affected Revolving
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Revolving Borrowing and the Loans
resulting from an election made with respect to any such portion shall be
considered a separate Revolving Borrowing.  This Section shall not apply to
Swingline Loans, which may not be converted or continued.

(b) To make an election pursuant to this Section, the electing Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if such Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made

28


--------------------------------------------------------------------------------


on the effective date of such election. Each such Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or fax to
the Administrative Agent of a written Interest Election Request in a form
approved by the Administrative Agent and signed by a Financial Officer on behalf
of the applicable Borrower. Notwithstanding any other provision of this Section,
a Borrower shall not be permitted to elect an Interest Period for LIBOR Loans
that does not comply with Section 2.02(d).

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing;

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) the Type of the resulting Borrowing; and

(iv) if the resulting Borrowing is to be a LIBOR Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a LIBOR Revolving Borrowing but
does not specify an Interest Period, then the applicable Borrower shall be
deemed to have selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Revolving Borrowing.

(e) If the applicable Borrower fails to deliver a timely Interest Election
Request with respect to a LIBOR Revolving Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period, such Borrowing shall be
converted to an ABR Revolving Borrowing.

(f) Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrowers, then, so long as an Event of
Default is continuing (i) no outstanding Revolving Borrowing may be converted to
or continued as a LIBOR Borrowing and (ii) unless repaid, each LIBOR Revolving
Borrowing shall be converted to an ABR Revolving Borrowing at the end of the
Interest Period applicable thereto.

29


--------------------------------------------------------------------------------


SECTION 2.08. Termination, Reduction and Increase of Commitments. (a) Unless
previously terminated, the Commitments shall terminate on the Maturity Date.

(b) The Company may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $10,000,000
and (ii) the Company shall not terminate or reduce the Commitments if, after
giving effect thereto and any concurrent prepayment of the Loans in accordance
with Section 2.11, the total Revolving Credit Exposures would exceed the total
Commitments.

(c) The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by the Company pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Company may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Company (by notice to the Administrative Agent
on or prior to the specified effective date) if such condition is not
satisfied.  Any termination or reduction of the Commitments shall be permanent. 
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.

(d) The Company may from time to time, by written notice to the Administrative
Agent (which shall promptly deliver a copy to each of the Lenders) executed by
the Company and one or more financial institutions (which may include any
Lender) that are willing to extend a Commitment or, in the case of any such
financial institution that is already a Lender, to increase its Commitment (any
such financial institution referred to in this Section being called an
“Increasing Lender”), cause the total Commitments to be increased by such new or
incremental Commitments of the Increasing Lenders, in an amount for each
Increasing Lender as set forth in such notice; provided that (i) the aggregate
principal amount of any increase in the total Commitments made pursuant to this
Section shall not be less than $25,000,000 and the aggregate principal amount of
all such increases shall not exceed $200,000,000, (ii) each Increasing Lender,
if not already a Lender hereunder, shall be subject to the prior written
approval of the Administrative Agent, each Issuing Bank and the Swingline Lender
(which approval shall not be unreasonably withheld) and (iii) each Increasing
Lender, if not already a Lender hereunder, shall become a party to this
Agreement by completing and delivering to the Administrative Agent a duly
executed Accession Agreement.  New Commitments and increases in Commitments
created pursuant to this Section shall become effective (A) in the case of an
Increasing Lender already a Lender under this Agreement, on the date specified
in the applicable notice delivered pursuant to this Section and (B) in the case
of an Increasing Lender not already a Lender under this Agreement, on the
effective date of the applicable Accession Agreement.  Upon the effectiveness of
any Accession Agreement to which any Increasing Lender is a party, such
Increasing Lender shall thereafter be deemed to be a party to this Agreement and
shall be entitled to all rights,

30


--------------------------------------------------------------------------------


benefits and privileges accorded a Lender hereunder and subject to all
obligations of a Lender hereunder. Upon the effectiveness of any increase
pursuant to this Section in the Commitment of a Lender already a party hereto,
Schedule 2.01 shall be deemed to have been amended to reflect the increased
Commitment of such Lender.  Notwithstanding the foregoing, no increase in the
aggregate Commitments (or in the Commitment of any Lender) shall become
effective under this Section unless (i) the Administrative Agent shall have
received documents consistent with those delivered under paragraphs (b) and (c)
of Section 4.01 as to the corporate power and authority of the Borrowers to
borrow hereunder after giving effect to such increase and (ii) on the date of
such increase, the conditions set forth in paragraphs (a) and (b) of Section
4.02 shall be satisfied (with all references in such paragraphs to a Borrowing
being deemed to be references to such increase and without giving effect to the
parenthetical in Section 4.02(a)) and the Administrative Agent shall have
received a certificate to that effect dated such date and executed by a
Financial Officer of the Company.  Following any extension of a new Commitment
or increase of a Lender’s Commitment pursuant to this paragraph, any Loans
outstanding prior to the effectiveness of such increase or extension shall
continue outstanding until the ends of the respective Interests Periods
applicable thereto, and shall then be repaid and, if the Borrowers shall so
elect, refinanced with new Revolving Loans made pursuant to Section 2.01(a)
ratably in accordance with the Commitments in effect following such extension or
increase.

SECTION 2.09. Extension of Maturity Date.  The Company may, by delivery of a
Maturity Date Extension Request to the Administrative Agent (which shall
promptly deliver a copy to each of the Lenders) not less than 45 days and not
more than 75 days prior to any anniversary of the Effective Date, request that
the Lenders extend the Maturity Date for an additional period of one year;
provided that there shall be no more than two extensions of the Maturity Date
pursuant to this Section.  Each Lender shall, by notice to the Company and the
Administrative Agent given not later than the 20th day after the date of the
Administrative Agent’s receipt of the Company’s Maturity Date Extension Request,
advise the Company whether or not it agrees to the requested extension (each
Lender agreeing to a requested extension being called a “Consenting Lender”, and
each Lender declining to agree to a requested extension being called a
“Declining Lender”). Any Lender that has not so advised the Company and the
Administrative Agent by such day shall be deemed to have declined to agree to
such extension and shall be a Declining Lender.  If Lenders constituting the
Required Lenders shall have agreed to a Maturity Date Extension Request, then
the Maturity Date shall, as to the Consenting Lenders, be extended to the first
anniversary of the Maturity Date theretofore in effect. The decision to agree or
withhold agreement to any Maturity Date Extension Request shall be at the sole
discretion of each Lender.  The Commitment of any Declining Lender shall
terminate on the Maturity Date in effect prior to giving effect to any such
extension (such Maturity Date being called the “Existing Maturity Date”). The
principal amount of any outstanding Loans made by Declining Lenders, together
with any accrued interest thereon and any accrued fees and other amounts payable
to or for the account of such Declining Lenders hereunder, shall be due and
payable on the Existing Maturity Date, and on the Existing Maturity Date the
Borrowers shall also make such other prepayments of their Loans pursuant to
Section 2.11 as shall be required in order that, after giving effect to the
termination of the Commitments of, and all payments

31


--------------------------------------------------------------------------------


to, Declining Lenders pursuant to this sentence, the total Revolving Credit
Exposures would not exceed the total Commitments.  Notwithstanding the foregoing
provisions of this paragraph, the Company shall have the right, pursuant to
Section 2.19(b), at any time prior to the Existing Maturity Date, to replace a
Declining Lender with a Lender or other financial institution that will agree to
the applicable Maturity Date Extension Request, and any such replacement Lender
shall for all purposes constitute a Consenting Lender.  Notwithstanding the
foregoing, no extension of the Maturity Date pursuant to this paragraph shall
become effective unless on the anniversary of the Effective Date that
immediately follows the date on which the Company delivers the applicable
Maturity Date Extension Request, the conditions set forth in Section 4.02 shall
be satisfied (with all references in such Section to a Borrowing being deemed to
be references to such increase and without giving effect to the parenthetical in
Section 4.02(a))  and the Administrative Agent shall have received a certificate
to that effect dated such date and executed by a Financial Officer of the
Company.

SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) Each Borrower hereby
unconditionally promises to pay to (i) the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan made to
such Borrower on the Maturity Date and (ii) the Swingline Lender the then unpaid
principal amount of each Swingline Loan made to such Borrower on the earlier of
the Maturity Date and the first Business Day after such Swingline Loan is made
that is the 15th day or the last day of a calendar month and that is at least
two Business Days after the day on which such Swingline Loan shall have been
made; provided that on each date on which a Revolving Borrowing is made by a
Borrower, such Borrower shall repay all Swingline Loans then outstanding for the
account of such Borrower.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from each Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein absent manifest error; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of any Borrower
to repay the Loans in accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note.  In such event, each Borrower shall prepare, execute and deliver to such

32


--------------------------------------------------------------------------------


Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Company and the Administrative Agent.  Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 10.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).

SECTION 2.11. Prepayment of Loans. (a) Any Borrower shall have the right at any
time and from time to time to prepay any Borrowing of such Borrower in whole or
in part, subject to prior notice in accordance with paragraph (d) of this
Section.

(b) If the total Revolving Credit Exposures shall exceed the aggregate
Commitments, then the Borrowers shall prepay one or more Revolving Borrowings or
Swingline Loans (and, if no Revolving Borrowings or Swingline Loans are
outstanding, deposit cash collateral in an account with the Administrative Agent
pursuant to Section 2.05(i)) in the amount necessary to eliminate such excess.

(c) Prior to any optional or mandatory prepayment of Borrowings hereunder, the
Borrowers shall select the Borrowing or Borrowings to be prepaid and shall
specify such selection in the notice of such prepayment pursuant to paragraph
(d) of this Section.

(d) The applicable Borrower shall notify the Administrative Agent (and, in the
case of prepayment of a Swingline Loan, the Swingline Lender) by a written
notice signed by a Financial Officer on behalf of the applicable Borrower of any
prepayment of a Borrowing hereunder (i) in the case of a LIBOR Borrowing not
later than 12:00 noon, New York City time, three Business Days before the date
of such prepayment (or, in the case of a prepayment under paragraph (b) above,
as soon thereafter as practicable), (ii) in the case of an ABR Revolving
Borrowing, not later than 12:00 noon, New York City time, on the date of such
prepayment and (iii) in the case of prepayment of a Swingline Loan, not later
than 12:00 noon, New York City time, on the date of prepayment.  Each such
notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, if a notice of optional prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by Section
2.08(c), then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.08(c). Promptly following
receipt of any such notice, the Administrative Agent shall advise the Lenders of
the contents thereof. Each optional partial prepayment of any Borrowing shall be
in an amount that would be permitted in the case of an advance of a Borrowing of
the same Type as provided in Section 2.02.  Each prepayment of a Borrowing shall
be applied ratably to the Loans included in the prepaid Borrowing.

SECTION 2.12. Fees. (a) The Company agrees to pay to the Administrative Agent
for the account of each Lender a facility fee, which shall accrue at the
Applicable Rate on the daily amount of the Commitment of such Lender (whether
used or unused) during the period from and including the Effective Date to but
excluding

33


--------------------------------------------------------------------------------


the date on which such Commitment terminates; provided that if such Lender
continues to have any Revolving Credit Exposure after its Commitment terminates,
then such facility fee shall continue to accrue on the daily amount of such
Lender’s Revolving Credit Exposure from and including the date on which its
Commitment terminates to but excluding the date on which such Lender ceases to
have any Revolving Credit Exposure.  Accrued facility fees shall be payable in
arrears on the last day of March, June, September and December of each year,
commencing on the first such date to occur after the Effective Date, and on the
date on which the Commitments shall have terminated and the Lenders shall have
no Revolving Credit Exposure.  All facility fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(b) The Company agrees to pay (i) to the Administrative Agent for the account of
each Lender a participation fee with respect to its participations in Letters of
Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to LIBOR Revolving Loans on the average daily amount of
such Lender’s LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, and (ii) to each Issuing Bank a fronting fee, which shall accrue at
0.125% per annum on the average daily amount of the LC Exposure attributable to
Letters of Credit issued by such Issuing Bank (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, as well as such Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder.  Accrued participation fees and fronting fees shall be
payable in arrears on the last day of March, June, September and December of
each year, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand.  Any other fees payable to the
Issuing Bank pursuant to this paragraph shall be payable within 10 days after
demand.  All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(c) The Company agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Company and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Banks, in the
case of fees payable to it) for distribution to the Persons entitled thereto. 
Fees paid shall not be refundable under any circumstances.

34


--------------------------------------------------------------------------------


SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate.

(b) The Loans comprising each LIBOR Revolving Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by any Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% per annum
plus the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount, 2% per annum
plus the rate applicable to ABR Loans as provided in paragraph (a) of this
Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (c) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Revolving Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any LIBOR Revolving Loan prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).  The applicable Adjusted LIBO Rate or Alternate Base
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.

SECTION 2.14. Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a LIBOR Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining the Loans included in
such Borrowing for such Interest Period;

35


--------------------------------------------------------------------------------


then the Administrative Agent shall give notice thereof to the applicable
Borrower and the Lenders by telephone or fax as promptly as practicable
thereafter and, until the Administrative Agent notifies the applicable Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Revolving Borrowing to, or continuation of any Revolving Borrowing as, an
affected LIBOR Borrowing shall be ineffective, (ii) any affected LIBOR Borrowing
that is requested to be continued shall be continued as an ABR Borrowing and
(ii) any Borrowing Request for an affected LIBOR Borrowing shall be deemed to be
a request for an ABR Revolving Borrowing.

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or any Issuing Bank; or

(ii) impose on any Lender, any Issuing Bank or the London or European interbank
market any other condition affecting this Agreement or LIBOR Loans or any Letter
of Credit or participations therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Loan (or of maintaining its obligation
to make any such Loan) or to increase the cost to such Lender or Issuing Bank of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender or Issuing Bank
hereunder (whether of principal, interest or otherwise), then the applicable
Borrower will pay to such Lender or Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or Issuing Bank, as
the case may be, for such additional costs incurred or reduction suffered.

(b) If any Lender or Issuing Bank determines in good faith that any Change in
Law regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or Issuing Bank’s capital or on the capital of
such Lender’s or Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or Issuing Bank or such Lender’s or Issuing
Bank’s holding company would have achieved but for such Change in Law (taking
into consideration such Lender’s or Issuing Bank’s policies and the policies of
such Lender’s or Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the applicable Borrower will pay to such
Lender or Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company for any such reduction suffered.

(c) If the cost to any Lender of making or maintaining any Loan or the cost to
any Lender or any Issuing Bank of participating in, issuing or maintaining any
Letter of Credit to a Borrowing Subsidiary is increased (or the amount of any
sum

36


--------------------------------------------------------------------------------


received or receivable by any Lender or any Issuing Bank (or its applicable
lending office) is reduced) by an amount deemed in good faith by such Lender or
such Issuing Bank, as the case may be, to be material, by reason of the fact
that such Borrowing Subsidiary is incorporated in, has its principal place of 
business in, or borrows from, a jurisdiction outside the United States, such
Borrowing Subsidiary shall indemnify such Lender or such Issuing Bank from time
to time for such increased cost or reduction.

(d) A certificate of a Lender or Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a), (b) or (c) of this
Section and the manner in which such amount or amounts have been determined,
shall be delivered to the Company and shall be conclusive absent manifest
error.  The Company shall pay or cause the applicable Borrower to pay such
Lender or Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

(e) Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
applicable Borrower shall not be required to compensate a Lender or Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or Issuing Bank, as the case
may be, notifies the Company of the Change in Law or other circumstance giving
rise to such increased costs or reductions and of such Lender’s or Issuing
Bank’s intention to claim compensation therefor; provided further that, if the
Change in Law or other circumstance giving rise to such increased costs or
reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

(f) The foregoing provisions of this Section shall not apply to Taxes, which
shall be governed solely by Section 2.17.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any LIBOR Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default or an optional
prepayment of Loans), (b) the conversion of any LIBOR Loan other than on the
last day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Loan on the date or in the amount specified in
any notice delivered pursuant hereto or (d) the assignment of any LIBOR Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Company pursuant to Section 2.19, then, in any such event,
the applicable Borrower shall compensate each Lender for the loss, cost and
expense (but not for any anticipated profits) attributable to such event. In the
case of a LIBOR Loan, such loss, cost or expense to any Lender shall be deemed
to include an amount determined by such Lender to be the excess, if any, of (i)
the amount of interest that would have accrued on the principal amount of such
Loan had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan (and, for avoidance of doubt, without giving effect to
any Applicable Rate that would otherwise have been applicable thereto), for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure

37


--------------------------------------------------------------------------------


to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest that would accrue on
such principal amount for such period at the interest rate that such Lender
would bid were it to bid, at the commencement of such period, for deposits of a
comparable amount and period from other banks in the London interbank market.  A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
applicable Borrower and shall be conclusive absent manifest error.  The
applicable Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

SECTION 2.17. Taxes. (a) Any and all payments by or on account of any obligation
of any Credit Party hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if any
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, the
applicable Lender or the applicable Issuing Bank (as the case may be) receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) such Borrower shall make such deductions and (iii) such Borrower
shall pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

(b) In addition, the Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The relevant Borrower shall indemnify the Administrative Agent, each Lender
and each Issuing Bank, within 10 days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes paid by the Administrative
Agent, such Lender or such Issuing Bank, as the case may be, on or with respect
to any payment by or on account of any obligation of such Borrower hereunder
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Company by a Lender or an Issuing
Bank, or by the Administrative Agent on its own behalf or on behalf of a Lender
or an Issuing Bank, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by any Borrower to a Governmental Authority, such Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Lender that is entitled to an exemption from or reduction of withholding
tax under the law of the jurisdiction in which any Borrower is resident or

38


--------------------------------------------------------------------------------


located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Company (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Company as will permit such payments to be made
without withholding or at a reduced rate; provided that such Lender has received
written notice from the Company advising it of the availability of such
exemption or reduction and containing all applicable documentation (together, if
requested by such Lender, with a certified English translation thereof). Each
Lender shall promptly notify the Company at any time it determines that it is no
longer in a position to provide any such previously delivered documentation to
the Company.

(f) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Indemnified Taxes or Other Taxes as to
which it has been indemnified by a Borrower or with respect to which a Borrower
has paid additional amounts pursuant to this Section, it shall pay over such
refund to such Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by such Borrower under this Section with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that such Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
such Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
any Borrower or any other Person.

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of  Set-offs. (a)
Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements or
otherwise) prior to the time required hereunder for such payment or, if no such
time is expressly required, prior to 1:00 p.m., New York City time, on the date
when due, in immediately available funds, without set-off or counterclaim.  Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent for the account of the applicable
Lenders to such account as the Administrative Agent shall from time to time
specify in one or more notices delivered to the Company, except that payments to
be made directly to an Issuing Bank or the Swingline Lender as provided herein
shall be so directly made and payments pursuant to Sections 2.15, 2.16, 2.17 and
10.03 shall be made directly to the Persons entitled thereto.  The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day and, in the case of any payment accruing

39


--------------------------------------------------------------------------------


interest, interest thereon shall be payable for the period of such extension. 
All payments hereunder and under each other Loan Document shall be made in US
Dollars.  Any payment required to be made by the Administrative Agent hereunder
shall be deemed to have been made by the time required if the Administrative
Agent shall, at or before such time, have taken the necessary steps to make such
payment in accordance with the regulations or operating procedures of the
clearing or settlement system used by the Administrative Agent to make such
payment.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
or Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans, LC
Disbursements or Swingline Loans to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Loans and participations in LC Disbursements and Swingline Loans;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by any Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements or Swingline Loans to any
assignee or participant, other than to the Company or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply). 
Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Credit Party rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from a Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of any Lenders or Issuing Bank hereunder that the such Borrower will
not

40


--------------------------------------------------------------------------------


make such payment, the Administrative Agent may assume that such Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the applicable Lenders or Issuing Bank, as the
case may be, the amount due.  In such event, if such Borrower has not in fact
made such payment, then each applicable Lender or Issuing Bank, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(e), 2.06(b) or 2.18(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if any Credit Party is required to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender.  The Company hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if any Credit
Party is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17 or if any
Lender is a Declining Lender, then the Company may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 10.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Company shall have received the prior written
consent of the Administrative Agent, each Issuing Bank and the Swingline Lender
(which consent shall not unreasonably be withheld), (ii) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Company (in the case of all other amounts), (iii) in the case of
any such assignment resulting from a claim

41


--------------------------------------------------------------------------------


for compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments and (iv) in the case of any such assignment resulting from a Lender
being a Declining Lender, the assignee shall have agreed to the applicable
Maturity Date Extension Request.  A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Company to require
such assignment and delegation cease to apply.

SECTION 2.20. Designation of Borrowing Subsidiaries. The Company may at any time
and from time to time designate any Subsidiary as a Borrowing Subsidiary by
delivery to the Administrative Agent of a Borrowing Subsidiary Agreement
executed by such Subsidiary and the Company, and upon such delivery such
Subsidiary shall for all purposes of this Agreement be a Borrowing Subsidiary
and a party to this Agreement until the Company shall have executed and
delivered to the Administrative Agent a Borrowing Subsidiary Termination with
respect to such Subsidiary, whereupon such Subsidiary shall cease to be a
Borrowing Subsidiary and a party to this Agreement.  Notwithstanding the
preceding sentence, no Borrowing Subsidiary Termination will become effective as
to any Borrowing Subsidiary at a time when any principal of or interest on any
Loan to or any Letter of Credit issued for the account of such Borrowing
Subsidiary shall be outstanding hereunder; provided that such Borrowing
Subsidiary Termination shall be effective to terminate the right of such
Borrowing Subsidiary to make further Borrowings under this Agreement.  As soon
as practicable upon receipt of a Borrowing Subsidiary Agreement, the
Administrative Agent shall make a copy thereof available to each Lender.

ARTICLE III

Representations and Warranties

The Company and each other Borrower represents and warrants to the Lenders and
the Issuing Banks that:

SECTION 3.01. Organization; Powers.  Each of the Company and its Subsidiaries is
duly organized, validly existing and in good standing (to the extent such
concept is recognized in the jurisdiction of organization thereof) under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, would not be materially
likely to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

SECTION 3.02. Authorization; Enforceability. The Transactions are within each
Credit Party’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action.  This Agreement has been duly
executed and delivered by each Credit Party and constitutes a legal, valid and
binding

42


--------------------------------------------------------------------------------


obligation of each Credit Party, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate the charter, by-laws or
other organizational documents of the Company or any of its Subsidiaries, (c)
will not violate any applicable law, rule or regulation or any order of any
Governmental Authority, (d) will not violate or result in a default under any
indenture, agreement or other instrument binding upon the Company or any of its
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by the Company or any of its Subsidiaries, and (e) will not
result in the creation or imposition of any Lien on any asset of the Company or
any of its Subsidiaries pursuant to the terms of any indenture, agreement or
other instrument binding on the Company or any of its Subsidiaries, except in
each case (other than in the case of clause (b)), where the absence of such
consent or approval, or the failure to make such registration or filing, or take
such other action, or such violation, default, payment or Lien would not be
materially likely, individually or in the aggregate, to have a Material Adverse
Effect.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Company
has heretofore furnished to the Lenders (i) its consolidated balance sheets and
statements of operations, stockholders equity and cash flows as of the end of
and for the fiscal year ended October 31, 2006, reported on by
PricewaterhouseCoopers LLP, an independent registered public accounting firm,
and (ii) its consolidated balance sheet and statement of operations and cash
flows as of the end of and for the fiscal quarter ended January 31, 2007,
certified by a Financial Officer of the Company (which certification requirement
shall be deemed satisfied by the execution by a Financial Officer of the
certification required to be filed by the SEC pursuant to Item 601 of Regulation
S-K). Such financial statements present fairly, in all material respects, the
consolidated financial position and results of operations and cash flows of the
Company and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject, in the case of such quarterly financial
statements, to normal year-end adjustments and the absence of footnotes.

(b) Since October 31, 2006, through the date of this Agreement, there has been
no material adverse change in the business, assets, operations or financial
condition of the Company and its Subsidiaries, taken as a whole.

SECTION 3.05. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Company, threatened against or
affecting the Company or any of its Subsidiaries (i) that would be materially
likely, individually or in the aggregate, to result in a Material Adverse Effect
or (ii) that involve this Agreement or the Transactions.

43


--------------------------------------------------------------------------------


(b) Except with respect to any matters that, individually or in the aggregate,
would not be materially likely to result in a Material Adverse Effect, neither
the Company nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

SECTION 3.06. Compliance with Laws and Agreements. Each of the Company and its
Subsidiaries is in compliance with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, has not resulted and
would not be materially likely to result in a Material Adverse Effect.  No
Default has occurred and is continuing.

SECTION 3.07. Investment Company Status.  Neither the Company nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.08. Properties. (a) Each of the Company and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except where the failure to have such title or such
leasehold interests, individually or in the aggregate, has not resulted in and
would not be materially likely to result in a Material Adverse Effect.

(b) Each of the Company and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Company and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, would not be
materially likely to result in a Material Adverse Effect.

SECTION 3.09. Federal Reserve Regulations. No part of the proceeds of any Loan
or any Letter of Credit will be used, whether directly or indirectly, and
whether immediately, incidentally or ultimately, for any purpose that entails a
violation of the provisions of the Regulations of the Board, including
Regulation U or X.  Not more than 25% of the value of the assets of the Company
individually, or of the Company and the Subsidiaries on a consolidated basis,
subject to any provision of this Agreement under which the sale, pledge or
disposition of assets is restricted (within the meaning of Regulation U), will
consist of margin stock (as defined in Regulation U).

SECTION 3.10. Taxes.  The Company and its Subsidiaries have timely filed or
caused to be filed all Tax returns and reports required to have been filed and
have paid or caused to be paid all Taxes required to have been paid by them
pursuant to said Tax returns or pursuant to any assessment received by them,
except (a) any Taxes that are being contested in good faith by appropriate
proceedings and for which the Company or such Subsidiary, as applicable, has set
aside on its books adequate reserves (to the extent

44


--------------------------------------------------------------------------------


required by GAAP) or (b) to the extent that the failure to do so would not,
individually or in the aggregate, be materially likely to result in a Material
Adverse Effect.

SECTION 3.11. ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would be materially likely to be
expected to result in a Material Adverse Effect.

SECTION 3.12. Disclosure.  Neither the Information Memorandum nor any of the
other reports, financial statements, certificates or other information (taken as
a whole) furnished by or on behalf of the Borrowers to the Administrative Agent
or any Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Borrowers represent only that such
information was prepared in good faith based upon assumptions believed by them
to be reasonable at the time made and at the time so furnished.

ARTICLE IV

Conditions

SECTION 4.01. Effective Date.  The obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 10.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include facsimile or other electronic image scan transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (i) D. Craig Nordlund, Senior Vice President and General Counsel of the
Company and (ii) Fenwick & West LLP, counsel for the Company, substantially in
the form of Exhibit B and covering such other matters relating to the Company,
this Agreement or the Transactions as the Required Lenders shall reasonably
request.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Company, the authorization
of the Transactions and any other legal matters relating to the Company, this
Agreement or the Transactions, all in form and substance satisfactory to the
Administrative Agent and its counsel.

 

45


--------------------------------------------------------------------------------


(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Company, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.

(e) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Company hereunder.

(f) The Administrative Agent and Lenders shall have received, at least five
Business Days prior to the Effective Date, all documentation and other
information relating to the Company requested by them for purposes of ensuring
compliance with applicable “know your customer” and anti-money laundering rules
and regulations, including the USA Patriot Act.

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. 
Notwithstanding the foregoing, this Agreement shall not become effective unless
each of the foregoing conditions is satisfied (or waived pursuant to Section
10.02) on or prior to May 11, 2007.

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of each Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Borrowers set forth in this
Agreement (other than, with respect to any Borrowing occurring after the
Effective Date, the representations set forth in Sections 3.04(b) and 3.05(a))
shall be true and correct on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
applicable Borrower on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section.

SECTION 4.03. Initial Credit Event for each Borrowing Subsidiary. The obligation
of the Lenders to make Loans to, and the obligations of the Issuing Banks to
issue Letters of Credit for the account of, any Borrowing Subsidiary is subject
to the satisfaction of the following conditions:

46


--------------------------------------------------------------------------------


(a) The Administrative Agent (or its counsel) shall have received the Borrowing
Subsidiary Agreement with respect to such Borrowing Subsidiary, duly executed by
all parties thereto.

(b) The Administrative Agent shall have received such documents (including such
legal opinions) as the Administrative Agent or its counsel may reasonably
request relating to the formation, existence and good standing of such Borrowing
Subsidiary, the authorization and legality of the Transactions insofar as they
relate to such Borrowing Subsidiary and any other legal matters relating to such
Borrowing Subsidiary, its Borrowing Subsidiary Agreement or such Transactions,
all in form and substance reasonably satisfactory to the Administrative Agent
and its counsel.

(c) The Administrative Agent and Lenders shall have received, at least five
Business Days prior to the making of such Loan or issuance of such Letters of
Credit, all documentation and other information relating to such Borrowing
Subsidiary requested by them for purposes of ensuring compliance with applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA. Patriot Act.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, all
LC Disbursements have been reimbursed and all Letters of Credit have expired or
been terminated, the Company and each other Borrower covenants and agrees with
the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Company will
furnish to the Administrative Agent and each Lender:

(a) within 90 days after the end of each fiscal year of the Company (or, if
earlier, the date on which the Company files the same with the SEC), a copy of
its audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
accompanied by a report of PricewaterhouseCoopers LLP or other independent
public accountants of recognized national standing (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of the related audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial position and
results of operations and cash flows of the Company and the consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;

47


--------------------------------------------------------------------------------


(b) within 60 days after the end of each of the first three fiscal quarters of
each fiscal year of the Company (or, if earlier, the date on which the Company
files the same with the SEC), a copy of its consolidated balance sheet and
related statements of operations as of the end of and for such fiscal quarter
and  the then elapsed portion of the fiscal year and its related statement of
cash flows for the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial position and results of operations and
cash flows of the Company and the consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes (which certification requirement
shall be deemed satisfied by the execution by a Financial Officer of the
certification required to be filed with the SEC pursuant to Item 601 of
Regulation S-K);

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate signed by a Financial Officer of the Company (i)
certifying as to whether a Default has occurred and is continuing and, if a
Default has occurred and is continuing, specifying the details thereof and any
action taken or proposed to be taken with respect thereto and (ii) setting forth
reasonably detailed calculations demonstrating compliance with Sections 6.07 and
6.08;

(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Company or
any Subsidiary with the SEC, or distributed by the Company to its stockholders
generally, as the case may be; and

(e) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Company, any
other Borrower or any Subsidiary, or compliance with the terms of this
Agreement, as the Administrative Agent or any Lender (acting through the
Administrative Agent) may reasonably request.

Information required to be delivered pursuant to this Section shall be deemed to
have been delivered if such information, or one or more annual or quarterly
reports containing such information, shall have been posted by the
Administrative Agent on an IntraLinks or similar site to which the Lenders have
been granted access or shall be available on the website of the SEC at
http://www.sec.gov or the website of the Company at http://www.agilent.com and a
confirming notice of such posting or availability shall have been delivered to
the Administrative Agent (it being agreed that such notice may be delivered by
electronic communication to an e-mail address provided by the Administrative
Agent to the Company for such purpose, as such e-mail address may be modified by
the Administrative Agent from time to time).  Information required to be
delivered pursuant to this Section may also be delivered by electronic
communications pursuant to procedures approved by the Administrative Agent.

48


--------------------------------------------------------------------------------


SECTION 5.02. Notices of Material Events.  The Company will furnish to the
Administrative Agent prompt written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against the Company or any Subsidiary
that would be materially likely to result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would be materially likely to be expected to
result in liability of the Company and the Subsidiaries in an aggregate amount
exceeding $100,000,000; and

(d) any other development that has resulted, or in the judgment of the Company
would be materially likely to result, in a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer setting forth the details of the event or development
requiring such notice (or referring to a description of such event or
development in the publicly available SEC filings of the Company) and any action
taken or proposed to be taken with respect thereto.

SECTION 5.03. Existence.  The Company will, and will cause each Subsidiary to,
do or cause to be done all things necessary to preserve, renew and keep in full
force and effect its legal existence, except as otherwise permitted by Section
6.04; provided that this Section shall not require the preservation of the legal
existence of any Subsidiary that is not a Borrower if the Company shall
determine that the preservation of such existence is no longer necessary or
desirable in the conduct of the business of the Company and the Subsidiaries
taken as a whole.

SECTION 5.04. Businesses and Properties. Except as otherwise permitted by
Section 6.04 or where the failure to do so would be materially likely to result
in a Material Adverse Effect, the Company will, and will cause each Subsidiary
to, at all times (a) do or cause to be done all things reasonably necessary to
preserve, renew and keep in full force and effect the rights, licenses, permits,
franchises, patents, copyrights, trademarks and trade names material to the
conduct of its business and (b) maintain, preserve and protect all property
material to the conduct of such business.

SECTION 5.05. Payment of Taxes.  The Company will, and will cause each of the
Subsidiaries to, pay its Tax liabilities before the same shall become delinquent
or in default, except where (a) the validity or amount thereof is being
contested in good faith by appropriate proceedings, (b) the Company or the
applicable Subsidiary has set aside on its books adequate reserves with respect
thereto to the extent required by GAAP and (c) the failure to make payment
pending such contest would not be materially likely to be expected to result in
a Material Adverse Effect.

49


--------------------------------------------------------------------------------


SECTION 5.06. Insurance.  The Company will, and will cause its Subsidiaries, as
appropriate, to, maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations; provided, that the Company and its Subsidiaries
may self-insure up to the same extent as other companies of similar size engaged
in comparable businesses.

SECTION 5.07. Books and Records; Inspection Rights. The Company will, and will
cause each of the Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities, to the extent required by GAAP.  The
Company will, and will cause each of the Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender, at
reasonable times and upon reasonable prior notice (given through the
Administrative Agent), to visit and inspect its properties, to examine and make
extracts from its books and records and to discuss its affairs, finances and
condition with its officers and independent accountants (it being agreed that,
the foregoing, with respect to any Subsidiary, will be coordinated through the
Company).

SECTION 5.08. Compliance with Laws.  The Company will, and will cause each of
the Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority, including Environmental Laws and ERISA, applicable to it
or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 5.09. Use of Proceeds. The Borrowers will use the proceeds of the Loans
and the Letters of Credit only for general corporate purposes of the Company and
the Subsidiaries, including to provide liquidity in connection with any
commercial paper program and to finance repurchases of the outstanding common
stock of the Company and acquisitions.  The Borrowers will not permit the
proceeds of any Loan or any Letter of Credit to be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
that entails a violation of the provisions of the regulations of the Board,
including Regulation U or X.  The Borrowers will not permit more than 25% of the
value of the assets of the Company and the Subsidiaries that are subject to any
provision of this Agreement under which the sale, pledge or disposition of
assets is restricted (within the meaning of Regulation U) to consist of margin
stock (as defined in Regulation U).

SECTION 5.10. World Trade Restricted Cash. The Company will cause the aggregate
amount of the World Trade Restricted Cash at all times to equal or exceed the
aggregate outstanding principal amount of the World Trade Indebtedness.

50


--------------------------------------------------------------------------------


ARTICLE VI

Negative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, all
LC Disbursements have been reimbursed and all Letters of Credit have expired or
been terminated, the Company and each other Borrower covenants and agrees with
the Lenders that:

SECTION 6.01. Subsidiary Indebtedness.  The Company will not permit any
Subsidiary to create, incur, assume or permit to exist any Indebtedness or
permit to exist any preferred stock or other preferred equity interests, except:

(a) Indebtedness under this Agreement;

(b) Indebtedness, preferred stock or the preferred equity interests existing on
the date hereof and set forth on Schedule 6.01 and extensions, renewals or
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof;

(c) World Trade Indebtedness, in an amount at any time outstanding not in excess
of the lesser of (i) the World Trade Indebtedness outstanding on the date hereof
and (ii) the World Trade Restricted Cash at such time, and the preferred stock
of Agilent Technologies (Cayco) Limited relating thereto;

(d) Indebtedness, preferred stock or preferred equity interests of Subsidiaries
existing at the time they become Subsidiaries and not incurred in contemplation
of their becoming Subsidiaries and extensions, renewals and replacements of any
such Indebtedness that do not increase the outstanding principal amount thereof;

(e) Indebtedness of any Subsidiary incurred to finance the acquisition,
construction or improvement by such Subsidiary of any fixed or capital assets,
including Capital Lease Obligations, provided that such Indebtedness is incurred
prior to or within 180 days after such acquisition or the completion of such
construction or improvement, and extensions, renewals and replacements of any
such Indebtedness that do not increase the outstanding principal amount thereof;

(f) Indebtedness of any Subsidiary to the Company or any other Subsidiary; or
any preferred stock or other preferred equity interests of any Subsidiary held
by the Company or any other Subsidiary; provided that no such Indebtedness or
preferred equity interests shall be assigned to, or subjected to any Lien in
favor of, a Person other than the Company or a Subsidiary;

(g) Indebtedness of any Subsidiary as an account party in respect of letters of
credit or letters of guarantee, in each case backing obligations that do not
constitute Indebtedness of any Subsidiary;

51


--------------------------------------------------------------------------------


(h) Indebtedness consisting of industrial development, pollution control or
other revenue bonds or similar instruments issued or guaranteed by any
Governmental Authority; and

(i) other Indebtedness and preferred stock and other preferred equity interests
not expressly permitted by clauses (a) through (h) above; provided that the sum,
without duplication, of (i) the aggregate principal amount of the outstanding
Indebtedness, and the aggregate liquidation preference value of the outstanding
preferred stock and other preferred equity interests, permitted by this clause
(i), (ii) the aggregate principal amount of the outstanding Indebtedness secured
by Liens (including Liens deemed to exist in connection with Securitization
Transactions) permitted by Section 6.02(j) and (iii) the Attributable Debt in
respect of Sale-Leaseback Transactions permitted by Section 6.03(b) does not at
any time exceed the greater of (A) $300,000,000 and (B) 10% of Consolidated
Stockholders’ Equity.

SECTION 6.02. Liens.  The Company will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, except:

(a) Permitted Liens;

(b) Liens created under this Agreement;

(c) Liens existing on the date hereof and set forth on Schedule 6.02 and any
extensions, renewals or replacements thereof; provided that (i) no such Lien
shall apply to any other property or assets of the Company or any Subsidiary,
other than improvements and accessions to the subject assets and proceeds
thereof, and (ii) no such Lien shall secure obligations other than those that it
secured on the date hereof and permitted extensions, renewals and replacements
thereof;

(d) Liens on assets existing at the time such assets are acquired by the Company
or a Subsidiary and any replacements thereof; provided that (i) no such Lien is
created in contemplation of or in connection with any such acquisition, (ii) no
such Lien shall apply to any other property or assets of the Company or any
Subsidiary, other than improvements and accessions to the subject assets and
proceeds thereof, and (iii) no such Lien shall secure obligations other than
those that it secures on the date of such acquisition and permitted extensions,
renewals and replacements thereof;

(e) Liens on assets of any Person at the time such Person becomes a Subsidiary
and any extensions, renewals and replacements thereof; provided that (i) no such
Lien is created in contemplation of or in connection with such Person becoming a
Subsidiary, (ii) no such Lien shall apply to any other property or assets of the
Company or any Subsidiary, other than improvements and accessions to the subject
assets and proceeds thereof, and (iii) no such Lien shall secure

52


--------------------------------------------------------------------------------


obligations other than those that it secures on the date such Person becomes a
Subsidiary and permitted extensions, renewals and replacements thereof;

(f) Liens securing Indebtedness incurred to finance the acquisition,
construction or improvement of any fixed or capital assets (including Liens
deemed to exist in connection with Capital Lease Obligations) acquired after the
date hereof to the extent such Liens attach only to such fixed or capital assets
and improvements and accessions thereto and are created at the time of or within
180 days after the acquisition, or the completion of such construction or
improvement, of such fixed or capital assets, and any Liens securing extensions,
refinancings or replacements of such Indebtedness; provided that no such Lien
shall apply to any other property or assets of the Company or any Subsidiary,
other than improvements and accessions to the subject fixed or capital assets
and proceeds thereof;

(g) customary Liens arising from or created in connection with the issuance of
trade letters of credit for the account of the Company or any Subsidiary
supporting obligations not constituting Indebtedness; provided that such Liens
encumber only the raw materials, inventory, machinery or equipment in connection
with the purchase of which such letters of credit are issued;

(h) Liens on assets of Subsidiaries securing obligations owed to the Company or
one or more other Subsidiaries;

(i) Liens on cash collateral or government securities to secure obligations
under Hedging Agreements; provided that the aggregate value of any collateral so
pledged does not exceed $30,000,000 in the aggregate at any time; and

(j) other Liens securing or deemed to exist in connection with Indebtedness and
sales of accounts receivable and interests therein pursuant to Securitization
Transactions; provided that the sum, without duplication, of (i) the aggregate
principal amount of the outstanding Indebtedness secured by Liens or deemed to
exist in connection with Securitization Transactions permitted by this clause
(j), (ii) the aggregate principal amount of the outstanding Indebtedness, and
the aggregate liquidation preference value of the outstanding preferred stock
and other preferred equity interests, permitted by Section 6.01(i) and (iii) the
Attributable Debt in respect of Sale-Leaseback Transactions permitted by Section
6.03(b) does not at any time exceed the greater of (A) $300,000,000 and (B) 10%
of Consolidated Stockholders’ Equity.

SECTION 6.03. Sale and Leaseback Transactions.  The Company will not, and will
not permit any Subsidiary to, enter into or be a party to any Sale-Leaseback
Transaction, except:

(a) Sale-Leaseback Transactions existing on the date hereof and set forth on
Schedule 6.03 and extensions, renewals or replacements of any such
Sale-Leaseback Transaction; provided that the property and assets subject to any
such

53


--------------------------------------------------------------------------------


extended, renewed or replaced Sale-Leaseback Transaction shall include only the
property or assets subject thereto on the date hereof, improvements and
accessions to such property and assets and proceeds thereof; and

(b) other Sale-Leaseback Transactions; provided that the sum, without
duplication, of (i) the aggregate Attributable Debt in respect of Sale-Leaseback
Transactions permitted by this clause (b), (ii) the aggregate principal amount
of the outstanding Indebtedness, and the aggregate liquidation preference value
of the outstanding preferred stock and other preferred equity interests,
permitted by Section 6.01(i) and (iii) the aggregate principal amount of the
outstanding Indebtedness secured by Liens (including Liens deemed to exist in
connection with Securitization Transactions) permitted by Section 6.02(j) does
not at any time exceed the greater of (A) $300,000,000 and (B) 10% of
Consolidated Stockholders’ Equity.

SECTION 6.04. Fundamental Changes. (a) The Company will not, and will not permit
any Subsidiary to, merge into or consolidate with any other Person, or permit
any other Person to merge into or consolidate with it, or sell, transfer, lease
or otherwise dispose of (in one transaction or in a series of transactions)
assets representing all or substantially all the consolidated assets of the
Company and the Subsidiaries (whether now owned or hereafter acquired), or
liquidate or dissolve, except that if at the time thereof and immediately after
giving pro forma effect thereto (as if the relevant transaction and any related
incurrence or repayment of Indebtedness had occurred at the beginning of the
most recent period of four fiscal quarters for which financial statements have
been delivered pursuant to Section 5.01(a) or (b) or, prior to the delivery of
any such financial statements, at January 31, 2007) no Default shall have
occurred and be continuing (i) any Person may merge into the Company in a
transaction in which the Company is the surviving corporation, (ii) any Person
may merge with any Subsidiary in a transaction in which the surviving entity is
a Subsidiary and (iii) any Subsidiary (other than a Borrowing Subsidiary) may
liquidate or dissolve or, so long as such transaction does not constitute a
transfer or other disposition of all or substantially all the consolidated
assets of the Company and the Subsidiaries, merge with or into any other Person.

(b) The Company will not, and will not permit any Subsidiary to, engage to any
extent material to the Company and the Subsidiaries on a consolidated basis in
any business other than businesses of the type conducted by the Company and the
Subsidiaries on the date of this Agreement and businesses reasonably related or
complementary thereto.

(c) The Company will not permit any other Borrower, while it remains a Borrower,
to cease to be a Subsidiary.

SECTION 6.05. Transactions with Affiliates.  The Company will not, and will not
permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) in the ordinary

54


--------------------------------------------------------------------------------


course of business at prices and on terms and conditions not less favorable to
the Company or such Subsidiary than could be obtained on an arm’s-length basis
from unrelated third parties; (b) transactions between or among the Company and
the Subsidiaries (or between or among two or more Subsidiaries) not involving
any other Affiliate; and (c) compensation arrangements for directors or
executive officers approved by the Board of Directors of the Company or the
compensation committee of such Board of Directors; provided that nothing
contained in this Section shall prevent the Company from paying dividends or
making other cash distributions to its stockholders.

SECTION 6.06. Restrictive Agreements.  The Company will not, and will not permit
any Subsidiary to, enter into any agreement that (a) prohibits the Company or
any Subsidiary from creating or permitting to exist any Lien that secures the
Obligations outstanding under this Agreement or (b) restricts the ability of any
Subsidiary to pay dividends or other distributions to the Company or other
Subsidiaries or to make loans or advances to the Company or other Subsidiaries
or to repay loans or advances made by the Company or other Subsidiaries to it;
provided that the foregoing shall not apply to:

(a) restrictions or conditions imposed by law or by this Agreement;

(b) restrictions or conditions existing on the date hereof and set forth in
Schedule 6.06 (or to any extension, amendment, modification, renewal or
replacement thereof not expanding the scope of any such restriction or
condition) to the extent such restrictions and conditions apply only to such
Subsidiary and not to any other Subsidiary,

(c) restrictions or conditions that are binding on a Subsidiary at the time such
Subsidiary first becomes a Subsidiary, so long as such restrictions or
conditions were not entered into in contemplation of such Person becoming a
Subsidiary;

(d) restrictions or conditions in agreements that represent or secure
Indebtedness of a non-US Subsidiary, provided that such restrictions or
conditions apply solely to such non-US Subsidiary;

(e) restrictions or conditions that are customary provisions in joint venture
agreements and other similar agreements applicable to joint ventures and
applicable solely to such joint ventures;

(f) restrictions or conditions on Liens in favor of any holder of Indebtedness
permitted under Section 6.01 and 6.02 but solely to the extent any negative
pledge or other restriction on Liens relates to the property financed by such
Indebtedness, and negative pledge clauses in favor of any holder of Indebtedness
permitted under this Agreement that restrict Liens unless the holder of such
Indebtedness is equally and ratably secured thereby;

(g) customary restrictions and conditions contained in agreements relating to
the sale of a Subsidiary or of any assets pending such sale to the extent that

55


--------------------------------------------------------------------------------


such restrictions and conditions apply only to the Subsidiary or assets that is
or are to be sold and such sale is permitted hereunder;

(h) restrictions and conditions imposed upon any project finance, securitization
or other special purpose Subsidiary in connection with any incurrence by it of
Indebtedness permitted hereunder if (A) the principal obligations arising under
such transaction are solely obligations of such Subsidiary and are non-recourse
to the Company or any other Subsidiary and (B) such restrictions apply only to
such Subsidiary and not to any other Subsidiary;

(i) restrictions and conditions imposed on the transfer of licensed intellectual
property and customary provisions in agreements that restrict the assignment of
such agreements or any rights thereunder;

(j) customary financial covenants affecting the maintenance or retention of
assets or capital by a Subsidiary; and

(k) restrictions or conditions imposed by any agreement relating to secured
Indebtedness that is permitted under Section 6.01 and 6.02, to the extent that
such restrictions apply only to the property or assets securing such
Indebtedness;

In addition, clause (a) of the foregoing shall not apply to customary provisions
in leases, licenses and other contracts restricting the assignment, sublease or
sublicense thereof (or relating to the transfer of the assets subject thereto).

The Company will not permit any restrictive agreements under this Section 6.06
that, individually or in the aggregate, would limit the ability of Subsidiaries,
taken as a whole, to pay dividends or make distributions to the Company to the
extent that such dividends or distributions are required in order to enable the
Company to perform its obligations under this Agreement.

SECTION 6.07. Interest Coverage Ratio.  The Company will not permit the ratio of
(a) Consolidated EBITDA to (b) Consolidated Interest Expense, in each case for
any period of four consecutive fiscal quarters, to be less than 3.00 to 1.00.

SECTION 6.08. Adjusted Leverage Ratio.  The Company will not at any time permit
the ratio of (a) Adjusted Consolidated Total Indebtedness at such time to (b)
Consolidated EBITDA for the most recently ended period of four consecutive
fiscal quarters to be greater than 3.25 to 1.00.

56


--------------------------------------------------------------------------------


ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Company or any other Borrower in or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder, shall prove to have been materially incorrect when made or deemed
made;

(d) the Company or any other Borrower shall fail to observe or perform any
covenant, condition or agreement contained in Section 5.02, 5.03 (with respect
to any Borrower’s existence) or 5.09 or in Article VI;

(e) the Company or any other Borrower shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
specified in clause (a), (b) or (d) of this Article), and such failure shall
continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent to the Company (which notice will be given at the request
of any Lender);

(f) the Company or any Subsidiary shall fail to make any payment (whether of
principal or interest) in respect of any Material Indebtedness, when and as the
same shall become due and payable or within any applicable cure period;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due or being terminated or required to be prepaid, repurchased,
redeemed or defeased prior to its scheduled maturity, or that enables or permits
(with or without the giving of notice, the lapse of time or both) the holder or
holders of any Material Indebtedness or any trustee or agent on its or their
behalf to cause any Material Indebtedness to become due, or to terminate or
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled

57


--------------------------------------------------------------------------------


maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Company or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Material Subsidiary or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;

(i) the Company or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Material Subsidiary or for a substantial
part of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing;

(j) the Company or any Material Subsidiary shall become unable, admit in writing
its inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $100,000,000 shall be rendered against the Company, any Subsidiary or
any combination thereof and the same shall remain undischarged for a period of
60 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Company or any Subsidiary to enforce any such judgment;

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
would be materially likely to result in liability of the Company and the
Subsidiaries in an aggregate amount in excess of $100,000,000;

(m) the guarantee of the Company hereunder shall cease to be, or shall be
asserted by the Company not to be, a legal, valid or binding obligation of the
Company; or

(n) a Change in Control shall occur;

58


--------------------------------------------------------------------------------


then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take either or
both of the following actions, at the same or different times:  (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrowers;
and in case of any event with respect to any Borrower described in clause (h) or
(i) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrowers accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrowers.

ARTICLE VIII

The Administrative Agent

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

The bank serving as Administrative Agent hereunder shall have the same rights
and powers in its capacity as a Lender as any other Lender and may exercise the
same as though it were not the Administrative Agent, and such bank and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with the Company or any Subsidiary or other Affiliate thereof
as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein.  Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Company or
any of its

59


--------------------------------------------------------------------------------


Subsidiaries that is communicated to or obtained by the bank serving as the
Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02) or in the absence of its own gross negligence or
willful misconduct.  The Administrative Agent shall be deemed to have no
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Company or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for any Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by it.  The
Administrative Agent and any such sub-agent may perform any and all its duties
and exercise its rights and powers through their respective Related Parties. 
The exculpatory provisions of the preceding paragraphs shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as the Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Company.  Upon any such
resignation, the Company shall have the right, in consultation with the Required
Lenders, to appoint a successor.  If no successor shall have been so appointed
by the Company and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Banks,
appoint a successor Administrative Agent, which shall be a bank with an office
in New York, New York, or an Affiliate of any such bank.  Upon the acceptance of
its appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges

60


--------------------------------------------------------------------------------


and duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder.  The fees
payable by the Company to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Company and
such successor.  After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 10.03 shall continue in effect for the
benefit of the retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as the Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

ARTICLE IX

Guarantee

In order to induce the Lenders and the Issuing Banks to extend credit to the
Borrowing Subsidiaries hereunder, the Company hereby irrevocably and
unconditionally guarantees the payment when and as due of the Obligations of
each Borrowing Subsidiary. The Company further agrees that the due and punctual
payment of such Obligations may be extended or renewed, in whole or in part,
without notice to or further assent from it, and that it will remain bound upon
its guarantee hereunder notwithstanding any such extension or renewal of any
such Obligation.

The Company waives presentment to, demand of payment from and protest to any
Borrowing Subsidiary of any of the Obligations, and also waives notice of
acceptance of its obligations and notice of protest for nonpayment.  The
obligations of the Company hereunder shall not be affected by (a) the failure of
the Administrative Agent, any Lender or any Issuing Bank to assert any claim or
demand or to enforce any right or remedy against any Borrowing Subsidiary under
the provisions of this Agreement or otherwise; (b) any extension or renewal of
any of the Obligations; (c) any rescission, waiver, amendment or modification
of, or release from, any of the terms or provisions of this Agreement, or any
other agreement; (d) any default, failure or delay, willful or otherwise, in the
performance of any of the Obligations; or (e) any other act, omission or delay
to do any other act which may or might in any manner or to any extent vary the
risk of the Company or otherwise operate as a discharge of a guarantor as a
matter of law or equity or which would impair or eliminate any right of the
Company to subrogation.

The Company further agrees that its agreement hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy or similar proceeding

61


--------------------------------------------------------------------------------


shall have stayed the accrual or collection of any of the Obligations or
operated as a discharge thereof) and not merely of collection, and waives any
right to require that any resort be had by the Administrative Agent, any Lender
or any Issuing Bank to any balance of any deposit account or credit on the books
of the Administrative Agent, such Lender or such Issuing Bank in favor of any
Borrowing Subsidiary or any other Person.

The obligations of the Company hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, and shall not be subject
to any defense or set-off, counterclaim, recoupment or termination whatsoever,
by reason of the invalidity, illegality or unenforceability of any of the
Obligations, any impossibility in the performance of any of the Obligations or
otherwise.

The Company further agrees that its obligations hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Obligation is rescinded or must otherwise be restored by
the Administrative Agent, any Lender or any Issuing Bank upon the bankruptcy or
reorganization of any Borrowing Subsidiary or otherwise.

In furtherance of the foregoing and not in limitation of any other right that
the Administrative Agent, any Lender or any Issuing Bank may have at law or in
equity against the Company by virtue hereof, upon the failure of any Borrowing
Subsidiary to pay any Obligation when and as the same shall become due, whether
at maturity, by acceleration, after notice of prepayment or otherwise, the
Company hereby promises to and will, upon receipt of written demand by the
Administrative Agent, Lender or Issuing Bank, forthwith pay, or cause to be
paid, to the Administrative Agent, Lender or Issuing Bank in cash an amount
equal to the unpaid principal amount of such Obligation then due, together with
accrued and unpaid interest thereon.

Upon payment by the Company of any sums as provided above, all rights of the
Company against any Borrowing Subsidiary arising as a result thereof by way of
right of subrogation or otherwise shall in all respects be subordinated and
junior in right of payment to the prior indefeasible payment in full of all the
Obligations owed by such Borrowing Subsidiary to the Administrative Agent, the
Issuing Banks and the Lenders.

Nothing shall discharge or satisfy the liability of the Company hereunder except
the full and indefeasible performance and payment of the Obligations.

ARTICLE X

Miscellaneous

SECTION 10.01. Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by fax, as follows:

62


--------------------------------------------------------------------------------


(a) if to the Company, to it at Agilent Technologies, Inc., Attention of
Treasurer (Fax No. (408) 553-7516), with a copy to the Attention of Assistant
Treasurer (Fax No. (408) 553-7516);

(b) if to any Borrowing Subsidiary, to it in care of the Company as provided in
paragraph (a) above;

(c) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., in its
capacity as Issuing Bank, to JPMorgan Chase Bank, N.A., Loan and Agency Services
Group, 1111 Fannin, 10th Floor, Houston, TX 77002, Attention of Nga Maryann Bui
(Fax No. (713) 750-2358), with a copy to the Attention of Toyin S. Ojeahere (Fax
No. (713) 750-2358);

(d) if to the Swingline Lender, to JPMorgan Chase Bank, N.A., Deal Management
Team, Loan and Agency Services Group, 1111 Fannin Street, Houston, Texas 77002,
Attention of Nga Maryann Bui (Fax No. (713) 750-2358), with a copy to the
Attention of Toyin S. Ojeahere (Fax No. (713) 750-2358); and

(e) if to any other Issuing Bank or Lender, to it at its address (or fax number)
set forth in its Administrative Questionnaire.

Any party hereto may change its address or fax number for notices and other
communications hereunder by notice to the other parties hereto.  All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

SECTION 10.02. Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by any Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or any Issuing Bank may have had notice or knowledge of such
Default at the time.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Company and the Required Lenders or by the Company and the Administrative
Agent with the consent of the Required Lenders; provided that no such agreement
shall (i) increase the Commitment of any Lender without the written consent

63


--------------------------------------------------------------------------------


of such Lender, (ii) reduce the principal amount of any Loan or LC Disbursement
or reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
affected thereby, (iv) change Section 2.08(c) or Section 2.18(b) or 2.18(c) in a
manner that would alter the pro rata sharing of Commitment reductions or
payments required thereby, as the case may be, without the written consent of
each Lender affected thereby, (v) change any of the provisions of this Section
or the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender or (vi) release the Company from, or
limit or condition, its Obligations under Article IX without the written consent
of each Lender; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent, any Issuing
Bank or the Swingline Lender hereunder without the prior written consent of the
Administrative Agent, such Issuing Bank or the Swingline Lender, as the case may
be.

SECTION 10.03. Expenses; Indemnity; Damage Waiver. (a) The Company shall pay (i)
all reasonable out-of-pocket expenses incurred by the Administrative Agent and
its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the syndication of the
credit facilities provided for herein, the preparation and administration of
this Agreement or any amendments, modifications or waivers of the provisions
hereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Banks in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Issuing Bank or
any Lender, including the reasonable fees, charges and disbursements of any
counsel for the Administrative Agent, any Issuing Bank or any Lender, in
connection with the lawful enforcement of its rights in connection with this
Agreement, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) The Company shall indemnify the Administrative Agent and each Lender, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any

 

64


--------------------------------------------------------------------------------


Loan or Letter of Credit or the use of the proceeds therefrom (including any
refusal by an Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by the Company or any of its Subsidiaries, or any Environmental
Liability related in any way to the Company or any of its Subsidiaries, or (iv)
any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto or whether
brought by any third party or by you or any of your Affiliates; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses are determined by
a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee.

(c) To the extent that the Company fails to pay any amount required to be paid
by it to the Administrative Agent, any Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, such Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, such Issuing Bank or the Swingline
Lender in its capacity as such.

(d) To the extent permitted by applicable law, no Borrower shall assert, and
each Borrower hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

SECTION 10.04. Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that neither the
Company nor any other Borrower may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by any Borrower without such consent
shall be null and void).  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues Letters of Credit) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative

65


--------------------------------------------------------------------------------


Agent, the Issuing Banks and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.

(b) Any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it); provided that (i) except in
the case of an assignment by a Lender to a Lender Affiliate of such Lender, the
Administrative Agent, each Issuing Bank and the Swingline Lender must give their
prior written consent to such assignment (which consent shall not be
unreasonably withheld), (ii) except in the case of an assignment to a Lender or
a Lender Affiliate, the Company must give its prior written consent to such
assignment (which consent shall not be unreasonably withheld), (iii) except in
the case of an assignment to a Lender or a Lender Affiliate or an assignment of
the entire remaining amount of the assigning Lender’s Commitment, the amount of
the Commitment of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Company and the Administrative Agent otherwise
consent, (iv) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, (v) the parties to each assignment shall execute and deliver to
the Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500, and (vi) the assignee, if it shall not
be a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire; and provided further that any consent of the Company otherwise
required under this paragraph shall not be required if an Event of Default has
occurred and is continuing.  Subject to acceptance and recording thereof
pursuant to paragraph (d) of this Section, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 10.03).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(c) The Administrative Agent, acting for this purpose as an agent of each
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent,
the Issuing Banks and the Lenders may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary.  The

66


--------------------------------------------------------------------------------


Register shall be available for inspection by each Borrower, any Issuing Bank
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(d) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(e) Any Lender may, without the consent of any Borrower, the Administrative
Agent, any Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Issuing Banks and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 10.02(b) that affects such
Participant. Subject to paragraph (f) of this Section, each Borrower agrees that
each Participant shall be entitled to the benefits of Sections 2.15, 2.16 and
2.17 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section.  To the extent permitted
by law and if prior written notice of the sale of the participation to the
Participant is provided to the Company, each Participant also shall be entitled
to the benefits of Section 10.08 as though it were a Lender, provided such
Participant agrees to be subject to Section 2.18(c) as though it were a Lender.

(f) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Company’s prior
written consent.  A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Company
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Company, to comply with Section 2.17(e) as though
it were a Lender.

67


--------------------------------------------------------------------------------


(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

SECTION 10.05. Survival.  All covenants, agreements, representations and
warranties made by the Borrowers herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee, LC
Disbursement or any other amount payable under this Agreement is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated.  The provisions of Sections 2.15, 2.16, 2.17 and
10.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any provision
hereof.

SECTION 10.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto, and thereafter shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.  Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic image scan transmission shall be
effective as delivery of a manually executed counterpart of this Agreement.

SECTION 10.07. Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the

68


--------------------------------------------------------------------------------


invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

SECTION 10.08. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of any Credit
Party against any of and all the obligations of such Credit Party now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured.  The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

SECTION 10.09. Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.

(b) Each Credit Party hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in this Agreement
shall affect any right that the Administrative Agent, any Issuing Bank or any
Lender may otherwise have to bring any action or proceeding relating to this
Agreement against any Borrower or its properties in the courts of any
jurisdiction.

(c) Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph (b)
of this Section.  Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01.  Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

69


--------------------------------------------------------------------------------


SECTION 10.10. WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 10.11. Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 10.12. Confidentiality. (a) Each of the Administrative Agent, the
Issuing Banks and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (i) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (ii) to the extent requested by any bank regulatory authority,
(iii) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process (but only after giving prompt written notice
to the Company, to the extent permitted by law, of any such requirement or
request so that the Company may seek a protective order or other appropriate
remedy and/or waive compliance with this Section), (iv) to any other party to
this Agreement, (v) in connection with the exercise of any remedies hereunder or
any suit, action or proceeding relating the enforcement of rights hereunder,
(vi) subject to an agreement containing provisions substantially the same as
those of this Section, to any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement, (vii) with the consent of the Company or (viii) to the extent such
Information (A) becomes publicly available other than as a result of a breach of
this Section or (B) becomes available to the Administrative Agent, any Issuing
Bank or any Lender on a nonconfidential basis from a source other than the
Company.  For the purposes of this Section, “Information” means all information
received from the Company relating to the Company or its business, other than
any such information that is available to the Administrative Agent, any Issuing
Bank or any Lender on a nonconfidential basis prior to disclosure by the
Company; provided that, in the case of information received from the Company
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the

70


--------------------------------------------------------------------------------


confidentiality of such Information as such Person would accord to its own
confidential information.

(b) Each Lender acknowledges that Information furnished to it pursuant to this
Agreement may include material non-public information concerning the Company and
its Related Parties or the Company’s securities, and confirms that it has
developed compliance procedures regarding the use of material non-public
information and that it will handle such material non-public information in
accordance with those procedures and applicable law, including Federal and state
securities laws.

(c) All information, including requests for waivers and amendments, furnished by
any Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement will be syndicate-level information, which may
contain material non-public information about the Company and its Related
Parties or the Company’s securities.  Accordingly, each Lender represents to the
Company and the Administrative Agent that it has identified in its
Administrative Questionnaire a credit contact who may receive information that
may contain material non-public information in accordance with its compliance
procedures and applicable law, including Federal and state securities laws.

SECTION 10.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 10.14. Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto (including any Borrowing
Subsidiary) agrees, to the fullest extent that it may effectively do so, that
the rate of exchange used shall be that at which in accordance with normal
banking procedures in the relevant jurisdiction the first currency could be
purchased with such other currency on the Business Day immediately preceding the
day on which final judgment is given.

(b) The obligations of each Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement

71


--------------------------------------------------------------------------------


Currency”), be discharged only to the extent that, on the Business Day following
receipt by the Applicable Creditor of any sum adjudged to be so due in the
Judgment Currency, the Applicable Creditor may in accordance with normal banking
procedures in the relevant jurisdiction purchase the Agreement Currency with the
Judgment Currency; if the amount of the Agreement Currency so purchased is less
than the sum originally due to the Applicable Creditor in the Agreement
Currency, such Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Applicable Creditor against such loss.  The
obligations of the Borrowers contained in this Section shall survive the
termination of this Agreement and the payment of all other amounts owing
hereunder.

SECTION 10.15. USA Patriot Act. Each Lender hereby notifies the Borrowers that
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify and record information that identifies the Borrowers, which information
includes the name and address of the Borrowers and other information that will
allow such Lender to identify the Borrowers in accordance with the USA Patriot
Act.

SECTION 10.16. No Fiduciary Relationship. Each Borrower, on behalf of itself and
its Subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the
Borrowers, their Subsidiaries and their Affiliates, on the one hand, and the
Administrative Agent, the Lenders, the Issuing Banks and their Affiliates, on
the other hand, will have a business relationship that does not create, by
implication or otherwise, any fiduciary duty on the part of the Administrative
Agent, any Lender, any Issuing Bank or any of their Affiliates, and no such duty
will be deemed to have arisen in connection with any such transactions or
communications.

[The remainder of this page has been left blank intentionally]

72


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

AGILENT TECHNOLOGIES, INC.



by

/s/ HILLIARD C. TERRY, III

 

 

Name: Hilliard C. Terry, III
Title: Vice President, Treasurer



JPMORGAN CHASE BANK, N.A.,
individually and as Administrative Agent,
Swingline Lender and an Issuing Bank,



by

/s/ WILLIAM P. RINDFUSS

 

 

Name: William P. Rindfuss
Title:  Vice President

 

73


--------------------------------------------------------------------------------


SIGNATURE PAGE TO



SIGNATURE PAGE TO
AGILENT TECHNOLOGIES, INC.
FIVE-YEAR CREDIT AGREEMENT

CITIBANK, N.A.:



by

/s/ JAMES M. WALSH

 

 

Name: James M. Walsh
Title: Managing Director



For any Lender that requires a second signature line:



by

 

 

 

Name:
Title:

 

74


--------------------------------------------------------------------------------


SIGNATURE PAGE TO
AGILENT TECHNOLOGIES, INC.
FIVE-YEAR CREDIT AGREEMENT

Name of Institution: Bank of America. N.A.



by

/s/ FRED L. THORNE

 

 

Name: Fred L. Thorne
Title: Managing Director



For any Lender that requires a second signature line:



by

 

 

 

Name:
Title:

 

75


--------------------------------------------------------------------------------


SIGNATURE PAGE TO
AGILENT TECHNOLOGIES, INC.
FIVE-YEAR CREDIT AGREEMENT

Name of Institution: CREDIT SUISSE, Cayman Islands Branch



by

/s/ RIANKA MOHAN

 

 

Name: Rianka Mohan
Title: Vice President



For any Lender that requires a second signature line:



by

/s/ JAMES NEIRA

 

 

Name: James Neira
Title: Associate

 

76


--------------------------------------------------------------------------------


SIGNATURE PAGE TO
AGILENT TECHNOLOGIES, INC.
FIVE-YEAR CREDIT AGREEMENT

Name of Institution: Standard Chartered Bank



by

/s/ JAMES P. HUGHES

 

 

Name: James P. Hughes

 

 

Title: Vice President



For any Lender that requires a second signature line:



by

/s/ MARIA L. GARCIA

 

 

Name: Maria L. Garcia
Title: Credit Documentation Officer

 

77


--------------------------------------------------------------------------------